




$425,000,000 CREDIT AGREEMENT
among
NORTHWESTERN CORPORATION,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
BOFA SECURITIES, INC.,
CREDIT SUISSE SECURITIES (USA) LLC and U.S. BANK NATIONAL ASSOCIATION


as Joint Lead Arrangers,


CREDIT SUISSE SECURITIES (USA) LLC and U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents,
KEYBANK NATIONAL ASSOCIATION,
As Documentation Agent
and
BANK OF AMERICA, N.A.,


as Administrative Agent


Dated as of September 2, 2020






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1. DEFINITIONS
1
1.1. Defined Terms
1
1.2. Other Definitional Provisions
23
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
25
2.1. Revolving Credit Commitments
25
2.2. Procedure for Revolving Credit Borrowing
27
2.3. [Reserved]
28
2.4. [Reserved]
28
2.5. Repayment of Loans; Evidence of Debt
28
2.6. Commitment Fees, etc
29
2.7. Termination or Reduction of Revolving Credit Commitments
29
2.8. Optional Prepayments
29
2.9. Conversion and Continuation Options
30
2.10. Minimum Amounts and Maximum Number of Eurodollar Tranches
30
2.11. Interest Rates and Payment Dates
31
2.12. Computation of Interest and Fees
31
2.13. Inability to Determine Interest Rate
32
2.14. Pro Rata Treatment and Payments
35
2.15. Requirements of Law
37
2.16. Taxes
39
2.17. Indemnity
42
2.18. Illegality
43
2.19. Change of Lending Office
43
2.20. Replacement of Lenders under Certain Circumstances
43
2.21. Defaulting Lenders
44
2.22. Cash Collateral
46
SECTION 3. LETTERS OF CREDIT
47
3.1. L/C Commitment
47
3.2. Procedure for Issuance of Letter of Credit
49
3.3. Fees and Other Charges
50
3.4. L/C Participations
50
3.5. Reimbursement Obligation of the Borrower
52
3.6. Obligations Absolute
52
3.7. Letter of Credit Payments
54
3.8. Applications
54
3.9. Existing Letters of Credit
54
3.10. Applicability of ISP and UCP; Limitation of Liability
54

1
CHAR1\1740645v10

--------------------------------------------------------------------------------



SECTION 4. REPRESENTATIONS AND WARRANTIES
54
4.1. Financial Condition
54
4.2. No Change
55
4.3. Corporate Existence; Compliance with Law
55
4.4. Corporate Power; Authorization; Enforceable Obligations
55
4.5. No Legal Bar
56
4.6. No Material Litigation
56
4.7. No Default
56
4.8. Ownership of Property
56
4.9. Intellectual Property
56
4.10. Taxes
57
4.11. Federal Regulations
57
4.12. Labor Matters
57
4.13. ERISA
57
4.14. Investment Company Act; Other Regulations
58
4.15. Subsidiaries
58
4.16. Environmental Matters
59
4.17. Accuracy of Information, etc
60
4.18. Solvency
60
4.19. Anti-Corruption; OFAC; Anti-Money Laundering
60
4.20. Beneficial Ownership Regulation
61
4.21. Affected Financial Institution/Covered Entity
61
SECTION 5. CONDITIONS PRECEDENT
61
5.1. Conditions to Closing Date
61
5.2. Conditions to Each Extension of Credit or Increase of Revolving Credit
Commitments
63
SECTION 6. AFFIRMATIVE COVENANTS
63
6.1. Financial Statements
64
6.2. Certificates; Other Information
65
6.3. Payment of Obligations
65
6.4. Conduct of Business and Maintenance of Existence; Compliance
65
6.5. Maintenance of Property; Insurance
66
6.6. Inspection of Property; Books and Records; Discussions
66
6.7. Notices
66
6.8. Environmental Laws
67
6.9. Further Assurances
67
6.10. Use of Proceeds
67
6.11. Credit Ratings
68
SECTION 7. NEGATIVE COVENANTS
68
7.1. Consolidated Debt to Capitalization Ratio
68
7.2. Limitation on Fundamental Changes
68
7.3. Limitation on Transactions with Affiliates
68
7.4. Limitation on Changes in Fiscal Periods
68
7.5. Limitation on Negative Pledge Clauses
68

2
CHAR1\1740645v10

--------------------------------------------------------------------------------



7.6. Limitation on Restrictions on Subsidiary Distributions
69
7.7. Limitation on Lines of Business
69
7.8. Sanctions
69
7.9. Anti-Corruption Laws
69
SECTION 8. EVENTS OF DEFAULT
69
SECTION 9. THE ADMINISTRATIVE AGENT
72
9.1. Appointment
72
9.2. Delegation of Duties
72
9.3. Exculpatory Provisions
72
9.4. Reliance by the Administrative Agent
73
9.5. Notice of Default
73
9.6. NonReliance on Administrative Agent and Other Lenders
73
9.7. Indemnification
74
9.8. Agent in Its Individual Capacity
74
9.9. Successor Agents
75
9.10. The Joint Lead Arrangers; the Co-Syndication Agents; the Documentation
Agent
76
9.11. Certain ERISA Matters
76
SECTION 10. MISCELLANEOUS
77
10.1. Amendments and Waivers
77
10.2. Notices
79
10.3. No Waiver; Cumulative Remedies
81
10.4. Survival of Representations and Warranties
81
10.5. Payment of Expenses
81
10.6. Successors and Assigns; Participations and Assignments
83
10.7. Adjustments; Setoff
88
10.8. Counterparts
89
10.9. Severability
89
10.10. Integration
89
10.11. Governing Law
89
10.12. Submission To Jurisdiction; Waivers
89
10.13. No Fiduciary Duty
90
10.14. Confidentiality
90
10.15. Accounting Changes
91
10.16. WAIVERS OF JURY TRIAL
91
10.17. USA PATRIOT ACT
91
10.18. Electronic Execution of Assignments and Certain Other Documents
92
10.19. Acknowledgement Regarding Any Supported QFCs
92
10.20. Acknowledgement and Consent to Bail-In of Affected Financial Institutions
93













3
CHAR1\1740645v10

--------------------------------------------------------------------------------



SCHEDULES:
2.1 Commitments and Applicable Percentages
3.9  Existing Letters of Credit
4.4 Consents, Authorizations, Filings and Notices
4.6 Litigation
4.8 Title to Property
4.14 Limiting Regulations
4.15 Subsidiaries
4.16 Environmental
7.3 Affiliate Transactions
7.5 Negative Pledge Limitations


EXHIBITS:
A Form of Compliance Certificate
B Form of Secretary’s Certificate
C Form of Revolving Credit Note
D Form of Assignment and Acceptance
E Form of Exemption Certificate 
F Form of Borrowing Notice
G Form of Letter of Credit Request
H Form of New Lender Supplement
I Form of Increased Revolving Commitment Activation Notice


4
CHAR1\1740645v10


--------------------------------------------------------------------------------



THIS CREDIT AGREEMENT, dated as of September 2, 2020, among NORTHWESTERN
CORPORATION d/b/a NorthWestern Energy, a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent.
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
SECTION 1. DEFINITIONS
1.1 Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
“Accounting Change”: as defined in Section 10.15.
“Additional Extensions of Credit”: as defined in Section 10.1.
“Administrative Agent”: Bank of America in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise.
“Agents”: the collective reference to the Co-Syndication Agents, the
Administrative Agent and the Documentation Agent.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the amount of such Lender’s Revolving Credit Commitment then in effect or, if
the Revolving Credit Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Anti-Money Laundering Laws”: as defined in Section 4.19(c).
“Applicable Margin”: from time to time the following percentages per annum,
based upon the Debt Rating as set forth below:

Pricing LevelDebt RatingCommitment
FeeApplicable
Margin for
Eurodollar
Loans and Daily Floating Eurodollar Rate LoansApplicable
Margin for Base Rate
LoansLetter of Credit
FeeI
> A /A2/A
15.0 bps112.5 bps12.5 bps112.5 bpsIIA- /A3/A-17.5 bps125.0 bps25.0 bps125.0
bpsIIIBBB+ /Baa1/ BBB+22.5 bps137.5 bps37.5 bps137.5 bpsIVBBB /Baa2/BBB25.0
bps150.0 bps50.0 bps150.0 bpsV
< BBB- / Baa3/BBB-
30.0 bps175.0 bps75.0 bps175.0 bps



Initially, the Applicable Margin shall be determined based upon the Debt Rating
of the Borrower which is publicly available as of the Closing Date. Thereafter,
each change in the Applicable Margin resulting from a publicly announced change
in the Debt Rating shall be effective, in the case of an upgrade, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, Fitch
or Standard & Poor’s shall change, or if any such rating agency shall cease to
be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.
“Applicable Percentage”: with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the aggregate Revolving Credit
Commitments represented by such Lender’s Revolving Credit Commitment at such
time, subject to adjustment as provided in Section 2.21. If the Revolving Credit
Commitment of each Lender to make Loans and the obligation of the Issuing Lender
to make L/C Credit Extensions have been terminated pursuant to Section 8 or if
2
CHAR1\1740645v10

--------------------------------------------------------------------------------



the aggregate Revolving Credit Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.1 or in the assignment and
acceptance pursuant to which such Lender becomes a party hereto, as applicable.
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
“Assignee”: as defined in Section 10.6(c).
“Assignor”: as defined in Section 10.6(c).
“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, rule, regulation or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bank of America”: Bank of America, N.A. and its successors.
“Bank of America Entity”: any of Bank of America or any of its Affiliates.
        “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1% and (c) the Eurodollar Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any
day shall be based on the rate appearing on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. London time on such day. For purposes hereof: “Prime Rate” shall mean the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate” (the “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate). Any change in the Base Rate due to a change in the
Eurodollar Rate, the Prime Rate
3
CHAR1\1740645v10

--------------------------------------------------------------------------------



or the Federal Funds Rate shall be effective as of the opening of business on
the effective day of such change in Eurodollar Rate, the Prime Rate or the
Federal Funds Rate, respectively. If the Base Rate shall be less than one
percent (1%), such rate shall be deemed one percent (1%) for purposes of this
Agreement.


“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to (a) the form of
certification set forth in the Beneficial Ownership Regulation or (b) the form
of Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.
“Beneficial Ownership Regulation”: 31 C.F.R. §1010.230.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender”: as defined in Section 10.7.
“BHC Act Affiliate”: of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Materials”: as defined in Section 10.1.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit F, or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on any Eurodollar Loans or Daily Floating Eurodollar Rate Loans,
4
CHAR1\1740645v10

--------------------------------------------------------------------------------



any day which is a Business Day described in clause (a) and which is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital or
finance leases on a balance sheet of such Person under GAAP; and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided, however, notwithstanding any accounting rule or interpretation under
GAAP, Capital Lease Obligation shall not include (a) any Contractual Obligation
arising under a power purchase and sale agreement, tolling agreement, off-take
agreement, capacity sale agreement or other similar agreement, or (b) any
obligations under leases or other agreements created by Accounting Standards
Codification 810-10 issued by the Financial Accounting Standards Board.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
“Capital Stock” shall exclude any debt security that is convertible into, or
exchangeable for, Capital Stock (whether or not such debt securities include any
right of participation with Capital Stock).
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lender and the Lenders, as collateral for L/C Obligations or obligations of
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Issuing Lender benefitting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the Issuing Lender. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Change of Control”: the occurrence of any of the following events: (a) any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
40% or more of the aggregate outstanding classes of Capital Stock having voting
power in the election of directors of the Borrower or (ii) shall obtain the
power (whether or not exercised) to elect a majority of the Borrower’s
directors; (b) a majority of the seats (other than vacant seats) on the board of
directors of the Borrower shall at any time be occupied by Persons who were
neither (i) nominated nor approved by the board of directors, (ii) nominated nor
approved by any Person having, as of the Closing Date, beneficial ownership of
20% or more of the aggregate outstanding classes of Capital Stock having voting
power in the election of directors of the Borrower, nor (iii) appointed nor
approved by directors so nominated; or (c) the Borrower shall be liquidated or
dissolved.
“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied.
5
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Code”: the Internal Revenue Code of 1986, as amended from time to time.


“Commitment Fee Rate”: the rate per annum determined from time to time pursuant
to the pricing grid set forth in the definition of Applicable Margin.


“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
“Consolidated Debt to Capitalization Ratio”: as of the last day of any period,
the ratio of (a) Consolidated Funded Debt on such day to (b) the sum of
Consolidated Net Worth and Consolidated Funded Debt on such day.
“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ equity at such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Co-Syndication Agents”: Credit Suisse Securities (USA) LLC and U.S. Bank
National Association.
“Covered Entity”: any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Daily Floating Eurodollar Rate”: with respect to any Revolving Loan, for each
day that it is a Daily Floating Eurodollar Rate Loan, the rate per annum, which
can change on each Business Day, equal to LIBOR at or about 11:00 a.m. (London
time) two (2) Business Days prior to such date for Dollar deposits with a term
equivalent to one (1) month; provided, that: (a) to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and (b) if the Daily Floating Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
6
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Daily Floating Eurodollar Rate Loans”: Loans for which the applicable rate of
interest is based upon the Daily Floating Eurodollar Rate.
“Debt Rating”: as of any date of determination, those credit ratings then
published by the Ratings Agencies with respect to the Borrower’s non­credit
enhanced, senior unsecured long-term debt. For purposes of determining the
Pricing Level in the definition of Applicable Margin: (a) if a Debt Rating is
issued by each of the Ratings Agencies and there is a split rating, then the two
highest of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
V being the lowest and the Debt Rating for Pricing Level I being the highest) in
determining the Pricing Level; (b) if there is a single level split in Debt
Ratings of the two highest ratings of the Ratings Agencies, then the higher Debt
Rating of the two highest shall apply in determining the Pricing Level or, if
there is a multiple-level split in Debt Ratings of the two highest ratings of
the Ratings Agencies, then the Debt Rating that is one level lower than the
highest rating shall apply in determining the Pricing Level; (c) if only two
Rating Agencies have published Debt Ratings, the Debt Ratings of such Rating
Agencies shall be used in determining the Pricing Level and clause (b) of this
paragraph shall apply in the event of a split between such two Debt Ratings; (d)
if only one Rating Agency has published a Debt Rating, the Debt Rating of such
Rating Agency shall be used in determining the Pricing Level; (e) if the
Borrower’s non­credit enhanced, senior unsecured long-term debt is not rated by
any of the Rating Agencies, Pricing Level V shall apply for purposes of
determining the Applicable Margin; (f) if any Debt Rating established by a
Rating Agency shall be changed, such change shall be effective as of the date on
which such change is first announced publicly by the Rating Agency making such
change; and (g) if any Rating Agency shall change its system of classification
after the date hereof, each reference to the Debt Rating announced by such
Rating Agency shall refer to the then-equivalent rating thereby, as the case may
be.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declining Lender”: as defined in Section 2.1(e).
“Default”: any of the events specified in clauses (a) through (j) of Section 8,
whether or not any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
“Default Right”: has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender”: subject to Section 2.21, any Lender that, as determined by
the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, within three Business Days of the date required to
be funded by it hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified the Borrower, the Administrative Agent or any Lender
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner
7
CHAR1\1740645v10

--------------------------------------------------------------------------------



satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.
“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (or, in
each case, any series of related dispositions); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Documentation Agent”: KeyBank National Association, in its capacity as
Documentation Agent.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any international authority, foreign
government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
8
CHAR1\1740645v10

--------------------------------------------------------------------------------



“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event”: (a) a Reportable Event with respect to a Plan; (b) the withdrawal
of the Borrower or any Commonly Controlled Entity from a Plan subject to Section
4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any Commonly Controlled Entity
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Single Employer Plan amendment as a termination under Section 4041 or 4041A
of ERISA; (e) the institution by the PBGC of proceedings to terminate a Single
Employer Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan; (g) the determination that any Single
Employer Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any Commonly Controlled Entity.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eurodollar Loans”: Loans (other than Daily Floating Rate Eurodollar Loans) for
which the applicable rate of interest is based upon the Eurodollar Rate.
“Eurodollar Rate”:
(a)  for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the LIBOR at or about 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and
(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
provided, that, to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for
9
CHAR1\1740645v10

--------------------------------------------------------------------------------



the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in clauses (a) through (j) of
Section 8; provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied.
“Existing Credit Agreement”: as defined in Section 5.1(i).
“Existing Letters of Credit”: collectively, the letters of credit listed on
Schedule 3.9 issued for the account of the Borrower.
“Extending Lender”: as defined in Section 2.1(e).
“Extension Notice Date”: as defined in Section 2.1(e).
“Extension Request”: as defined in Section 2.1(e).
“Facility” or “Revolving Credit Facility”: the Revolving Credit Commitments and
the extensions of credit made thereunder.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate”: for any day, the rate per annum calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fee Letter”: that Fee Letter dated August 3, 2020 among Bank of America, N.A.,
as administrative agent and issuing lender and BofA Securities, Inc., as joint
lead arranger and bookrunner, and the Borrower.
“First Extended Revolving Termination Date”: as defined in Section 2.1(e).
“Fitch”: Fitch, Inc. and any successor thereto.
10
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Fronting Exposure”: at any time there is a Defaulting Lender, with respect to
the Issuing Lender, such Defaulting Lender’s Applicable Percentage of the
outstanding the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time; provided, however, if any operating lease would
be recharacterized as a capital or finance lease due to changes in the
accounting treatment of such operating lease under GAAP since the Closing Date,
then solely with respect to the accounting treatment of any such leases, GAAP
shall be interpreted as it was in effect on December 31, 2018.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
and any securities exchange (including any supra national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Granting Lender” as defined in Section 10.6(j).
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing
11
CHAR1\1740645v10

--------------------------------------------------------------------------------



person may be liable pursuant to the terms of the instrument embodying such
Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, or similar arrangements entered into by
the Borrower or its Subsidiaries providing for protection against fluctuations
in interest rates, currency exchange rates, or the exchange of nominal interest
obligations, either generally or under specific contingencies.
“ICC”: as defined in the definition of “UCP”.
“Impacted Loans”: as defined in Section 2.13(a).
“Increased Revolving Commitment Activation Notice”: a notice substantially in
the form of Exhibit I.
“Increased Revolving Commitment Closing Date”: any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), other than any such indebtedness arising solely in
connection with the Borrower’s gas storage arrangements, (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bond or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Mandatory Redeemable Stock of
such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (k) for the purposes of
Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
“Indemnified Liabilities”: as defined in Section 10.5.
12
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Indemnitee”: as defined in Section 10.5.
“Indentures”: collectively, the Montana First Mortgage Indenture and the South
Dakota First Mortgage Indenture.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at Law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan or Daily Floating
Eurodollar Rate Loan, the last day of each March, June, September and December
to occur while such Loan is outstanding and the final maturity date of such
Loan, (b) as to any Eurodollar Loan having an Interest Period of three months or
shorter, the last day of such Interest Period, (c) as to any Eurodollar Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period and (d) as to any Loan (other than any
Revolving Credit Loan that is a Base Rate Loan or Daily Floating Eurodollar Rate
Loan), the date of any repayment or prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or with the
consent of all Lenders, as determined by such Lenders in their sole discretion,
twelve months) thereafter, as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or with the consent of all Lenders, as determined by
such Lenders in their sole discretion, twelve months) thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M. on the date that is three Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
(1)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(2)the Borrower may not select an Interest Period that would extend beyond the
Revolving Credit Termination Date; and
(3)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.
13
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Investment”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting an
ongoing business from, or any other investment in, any other Person.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: (i) Bank of America, N.A. or any Affiliate thereof; or
(ii) any other Lender or any Affiliate thereof from time to time designated by
the Borrower as an Issuing Lender with the consent of such Lender and the
Administrative Agent.
“Joint Lead Arrangers”: BofA Securities, Inc. (or its successors and permitted
assigns), Credit Suisse Securities (USA) LLC and U.S. Bank National Association
in their respective capacity as Joint Lead Arrangers.
“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Commitment”: an amount equal to $50,000,000. The L/C Commitment is part of,
and not in addition to, the Revolving Credit Facility.


“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Fee Payment Date”: the last day of each March, June, September and
December, commencing on December 31, 2020, and the last day of the Revolving
Credit Commitment Period.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.
“L/C Supportable Obligations”: payment obligations of the Borrower and its
Subsidiaries as permitted pursuant to Section 4.16.
14
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Lenders”: as defined in the preamble hereto and, in any event, the term
“Lenders” shall include any Issuing Lender (other than with respect to the
definition of the Interest Period, Sections 2.13(b), 9.9(a), 10.1 (iv) and
10.1(ix)).
“Letter of Credit Expiration Date”: the day that is seven days prior to the
Revolving Credit Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee”: as defined in Section 3.3.
“Letters of Credit”: as defined in Section 3.1(a).
“LIBOR”: the London Interbank Offered Rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period) as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page.
“LIBOR Screen Rate”: the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate”: as defined in Section 2.13(c).
“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Daily
Floating Eurodollar Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: collectively, this Agreement, the Applications and the Notes.
15
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Mandatory Redeemable Stock”: with respect to any Person, any share of such
Person’s Capital Stock, to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon such
Person or any of its assets (except for consideration comprised of Capital Stock
of such Person which is not Mandatory Redeemable Stock), (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any other Person or (iii) upon the occurrence of a condition not
solely within the control of such Person such as a redemption required to be
made utilizing future earnings, or (b) convertible into Capital Stock which has
the features set forth in clause (a).
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
“Material Subsidiary”: (i) each Subsidiary designated as a “Material Subsidiary”
in Schedule 4.15, and (ii) each other Subsidiary whose total assets as of the
end of any fiscal year equal or exceed $50,000,000.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.
“Montana First Mortgage Indenture”: the Mortgage and Deed of Trust dated October
1, 1945 from the Borrower (as successor by merger to The Montana Power Company)
to the trustees named therein, as supplemented and amended to the date hereof.
“Montana Utility Business”: the regulated electric and natural gas assets and
businesses owned and operated by the Borrower in the State of Montana, or
otherwise subject to the Lien of the Montana First Mortgage Indenture.
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“New Lender”: as defined in Section 2.1(c).
“New Lender Supplement”: as defined in Section 2.1(c).
“Non-Excluded Taxes”: as defined in Section 2.16(a).
“Non-Extension Notice Date” as defined in Section 3.1.
“Non-U.S. Lender”: as defined in Section 2.16(d).
16
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Note”: any promissory note evidencing any Loan.
“Obligations”: the unpaid principal of and interest on (including interest and
fees accruing after the maturity of the Loans and Reimbursement Obligations and
interest and fees accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans, the Reimbursement Obligations
and all other obligations and liabilities of the Borrower to the Administrative
Agent or to any Lender, whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, the
Letters of Credit, or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
“Other Taxes”: any and all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (except any such taxes imposed as a result
of any assignment other than pursuant to Section 2.20) as a result of a present
or former connection between the applicable Lender or Administrative Agent and
the jurisdiction imposing such tax.
“Participant”: as defined in Section 10.6(b).
“Participant Register”: as defined in Section 10.6(b).
“Participation Amount”: as defined in Section 3.4(b).
“Patriot Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Funding Rules”: the rules of the Code and ERISA regarding minimum
funding standards with respect to Pension Plans and set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA
17
CHAR1\1740645v10

--------------------------------------------------------------------------------



Affiliate or with respect to which the Borrower or any ERISA Affiliate has any
liability and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan within the meaning of
Section 3(3) of ERISA and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Platform”: as defined in Section 10.1.
“Pricing Level”: each of “Pricing Level I” through “Pricing Level V” set forth
in the pricing grid in the definition of Applicable Margin.
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Rating Agencies”: Fitch, Standard & Poor’s and Moody’s.
“Register”: as defined in Section 10.6(g).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Fund”: with respect to any Lender, any Person (other than an
individual) that (x) is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and (y) is managed or administered by such
Lender, an Affiliate of such Lender or an entity or an Affiliate of an entity
that administers or manages such Lender.
“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
18
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty-day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of the Total
Revolving Credit Commitments then in effect or, if the Revolving Credit
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding, in each case excluding the aggregate Revolving Credit Commitments
of, and Revolving Extensions of Credit made by, Defaulting Lenders.
“Requirement of Law”: as to any Person, the certificate of incorporation and
bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Responsible Officer”: as to any Person, the chief executive officer, president
or chief financial officer of such Person, but in any event, with respect to
financial matters, the chief financial officer, treasurer or assistant treasurer
of such Person, or any other officer of such Person designated as a Responsible
Officer by any one of the foregoing, and, solely for purposes of notices given
pursuant to Section 2, any other officer or employee of such Person so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of such Person designated in or pursuant
to an agreement between such Person and the Administrative Agent.
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to (a) make Revolving Credit Loans and (b) participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading “Revolving Credit Commitment” opposite such Lender’s
name on Schedule 2.1 attached hereto, or, as the case may be, in the assignment
and acceptance or New Lender Supplement pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof pursuant to Section 2.1(b). The original aggregate amount of the Total
Revolving Credit Commitments is $425,000,000.
“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.
“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.
“Revolving Credit Loans”: as defined in Section 2.1.
“Revolving Credit Note”: as defined in Section 2.5.
19
CHAR1\1740645v10

--------------------------------------------------------------------------------



“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
“Revolving Credit Termination Date”: September 2, 2023 or, subject to the terms
of Section 2.1(e), the First Extended Revolving Termination Date or the Second
Extended Revolving Termination Date, as applicable.
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.
“Sanctions”: sanctions administered or enforced from time to time by the U.S.
government, including those administered by OFAC, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“SEC Reports”: the publicly available (unredacted) portion of all reports filed
by the Borrower with the SEC on Form 10-K, Form 10-Q or Form 8-K or any
successor form.
“Second Extended Revolving Termination Date”: as defined in Section 2.1(e).
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“SOFR”: with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate”: SOFR or Term SOFR.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
“present fair saleable value” of the assets of such Person will, as of such
date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, (b) the present fair saleable value of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the probable liability of such Person on its debts as such debts
become absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this
20
CHAR1\1740645v10

--------------------------------------------------------------------------------



definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“South Dakota First Mortgage Indenture”: the General Mortgage Indenture and Deed
of Trust dated as of August 1, 1993 between the Borrower and The Chase Manhattan
Bank, as trustee, as supplemented and amended to the date hereof.
“South Dakota Utility Business”: the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the States of South Dakota
and Nebraska and all of the Borrower’s other assets that are subject to the Lien
of the South Dakota First Mortgage Indenture (which consists principally, as of
the date hereof, of the shared ownership interests in electric generation
facilities located in the States of North Dakota and Iowa).
“SPC”: as defined in Section 10.6(j).
“Standard & Poor’s”: Standard & Poor’s Financial Services LLC, a subsidiary of
S&P Global Inc. and any successor thereto.
“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which
21
CHAR1\1740645v10

--------------------------------------------------------------------------------



are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.
“Transferee”: as defined in Section 10.14.
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.
“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Utility Business”: the regulated electric and natural gas utility business and
operations of the Borrower and its Subsidiaries.
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In legislation to cancel,
22
CHAR1\1740645v10

--------------------------------------------------------------------------------



reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercise under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.


(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e) All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.
23
CHAR1\1740645v10

--------------------------------------------------------------------------------



(f) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “or” shall not be
exclusive. The word “will” shall be construed to have the same meaning and
effect as the word “shall”.
(g) Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
(h) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
(i) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any Issuer Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
(j) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or “Daily Floating Eurodollar Rate” or with
respect to any rate that is an alternative or replacement for or successor to
any of such rate (including, without limitation, any LIBOR Successor Rate) or
the effect of any of the foregoing, or of any LIBOR Successor Rate Conforming
Changes.
1.
24
CHAR1\1740645v10

--------------------------------------------------------------------------------



(k) Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
2.1 Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding
does not exceed the amount of such Lender’s Revolving Credit Commitment. During
the Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans, Daily
Floating Eurodollar Rate Loans or Base Rate Loans, as determined by the Borrower
and notified to the Administrative Agent in accordance with Sections 2.5 and
2.13; provided that no Revolving Credit Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Revolving Credit Termination Date.
(b) At any time, the Borrower and any one or more Lenders (including New
Lenders) may agree that such Lender(s) shall make, obtain or increase the amount
of their Revolving Credit Commitments by executing and delivering to the
Administrative Agent an Increased Revolving Commitment Activation Notice
specifying the amount of such increase and the applicable Increased Revolving
Commitment Closing Date. Notwithstanding the foregoing, (i) the aggregate amount
of incremental Revolving Credit Commitments obtained pursuant to this
Section 2.1(b) shall not exceed $75,000,000, (ii) incremental Revolving Credit
Commitments may not be made, obtained or increased until all of the conditions
precedent in Section 5.2 have been satisfied and (iii) the increase effected
pursuant to this paragraph shall be in a minimum amount of at least $10,000,000.
No Lender shall have any obligation to participate in any increase described in
this paragraph unless it agrees to do so in its sole discretion.
(c) Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent, elects to become a
“Lender” under this Agreement in connection with an increase described in
Section 2.1(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit H, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
(d) On each Increased Revolving Commitment Closing Date on which there are
Revolving Credit Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Credit Commitments shall make Revolving Credit Loans,
the proceeds of which will be used to prepay such portions of the Revolving
Credit Loans of other Lenders, so that, after giving effect thereto, the
resulting Revolving Credit Loans outstanding are allocated among the Lenders in
accordance with Section 2.14(a) based on the respective Revolving Credit
25
CHAR1\1740645v10

--------------------------------------------------------------------------------



Percentages of the Lenders after giving effect to such Increased Revolving
Commitment Closing Date.
(e) The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date. At any time after the first anniversary of
the Closing Date, the Borrower may, upon 30 days prior written notice (an
“Extension Notice Date”) request (each, an “Extension Request”) that the
Revolving Credit Commitments and L/C Commitments be extended for an additional
one-year period; provided that, (i) in no event shall more than two Extension
Requests be made and (ii) the second Extension Request must not occur until at
least one year following the first Extension Request. If a Lender agrees, in its
individual and sole discretion, to extend its Revolving Credit Commitments
and/or L/C Commitments (such Lender, an “Extending Lender”), it will notify the
Administrative Agent in writing of its decision to do so and the maximum amount
of Revolving Credit Commitments and, if applicable, L/C Commitments it agrees to
so extend no later than 10 days following the applicable Extension Notice Date,
which notice shall be irrevocable. The Administrative Agent will notify the
Borrower, in writing, of the Lenders’ decisions no later than 15 days following
such Extension Notice Date. The Extending Lenders’ Revolving Credit Commitments
and L/C Commitments will be extended for an additional year from the Revolving
Credit Termination Date (the “First Extended Revolving Termination Date”) or the
First Extended Revolving Termination Date (the “Second Extended Revolving
Termination Date”), as applicable; provided that (i) Lenders holding more than
50% of the aggregate Revolving Credit Commitments outstanding on the applicable
Extension Notice Date have agreed to so extend their respective Revolving Credit
Commitments (but only with respect to the Revolving Credit Commitments of each
Lender that votes in its sole discretion to so extend its Revolving Credit
Commitments) and (ii) no Default or Event of Default shall have occurred and be
continuing on the applicable Extension Notice Date after giving effect to the
requested extension. No Lender shall be required to consent to any such
Extension Request, and any Lender that declines or does not respond in writing
to the Borrower’s request for commitment renewal (a “Declining Lender”) will
have its Revolving Credit Commitments and L/C Commitments terminated on the
original Revolving Credit Termination Date or the First Extended Revolving
Termination Date, as applicable (without regard to any renewals by other
Lenders). The Borrower will have the right to remove or replace any Declining
Lenders in accordance with Section 2.20. If an Extension Request has become
effective hereunder, on the then-existing Revolving Credit Termination Date, (i)
the Borrower shall make payments of Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount sufficient to reduce the Total Revolving
Extensions of Credit as of such date of payment to an amount not to exceed one
hundred percent (100%) of the Total Revolving Credit Commitments then in effect
of the Extending Lenders extended pursuant to this Section 2.1(e) (and the
Borrower shall not be permitted thereafter to request any Loan or any issuance,
amendment, renewal or extension of a Letter of Credit if, after giving effect
thereto, the Total Revolving Extensions of Credit of all Loans and all L/C
Obligations would exceed the aggregate amount of the Total Revolving Credit
Commitments so extended), and (ii) the Revolving Credit Commitment of each
Declining Lender shall terminate, and the Borrowers shall repay all the Loans of
each Declining Lender, together with accrued and unpaid interest and all fees
and other amounts owing to such Declining Lender hereunder, it being understood
and agreed that such repayments may be funded with the proceeds of new
26
CHAR1\1740645v10

--------------------------------------------------------------------------------



borrowings made simultaneously with such repayments by the Extending Lenders,
which such borrowings shall be made ratably by the Extending Lenders in
accordance with their extended Revolving Credit Commitments. Notwithstanding any
provision of this Agreement to the contrary, it is hereby agreed that no
extension of the Revolving Credit Termination Date in accordance with the
express terms of this Section 2.1(e), or any amendment or modification of the
terms and conditions of the Revolving Credit Commitments and the Loans of the
Extending Lenders effected pursuant thereto, shall be deemed to violate Section
2.7 or any other provision of this Agreement requiring the ratable reduction of
Revolving Credit Commitments. This Section 2.1(e) shall supersede anything in
Section 10.1 to the contrary.
2.2 Procedure for Revolving Credit Borrowing. The Borrower may borrow under the
Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period; provided that the Borrower shall deliver to the
Administrative Agent irrevocable notice, which may be given by (A) telephone or
(B) a Borrowing Notice (which Borrowing Notice must be received by the
Administrative Agent prior to 12:00 Noon (a) three (3) Business Days prior to
the requested Borrowing Date, in the case of Eurodollar Loans, or (b) on the
requested Borrowing Date, in the case of Base Rate Loans or Daily Floating
Eurodollar Rate Loans). Any Revolving Credit Loans made on the Closing Date
shall initially be Base Rate Loans or Daily Floating Eurodollar Rate Loans
unless the Borrower delivers a funding indemnity letter, in a form acceptable to
the Administrative Agent, not less than three (3) Business Days prior to the
Closing Date. Except as provided in Section 3.5, each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans or Daily Floating Eurodollar Rate Loans,
$1,000,000 or a whole multiple of $100,000 in excess thereof (or, if the then
aggregate Available Revolving Credit Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Any telephonic notice by the Borrower
must be confirmed immediately by delivery to the Administrative Agent of a
Borrowing Notice specifying therein the requested (i) date of such borrowing,
(ii) the amount of Loans requested, (iii) Type of Loans comprising such
borrowing, (iv) Borrower’s account for such Loans and (v) in the case of any
Loans requested to be made as Eurodollar Loans, the initial Interest Period
therefor. If no election as to the Type of Loans is specified in the Borrowing
Notice, then the requested Loans shall be Base Rate Loans. If no Interest Period
with respect to any Eurodollar Loans is specified in any such Borrowing Notice,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Upon receipt of any such Borrowing Notice from the Borrower,
the Administrative Agent shall promptly notify each Revolving Credit Lender
thereof. Each Revolving Credit Lender will make its Revolving Credit Percentage
of the amount of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower at the Funding Office prior
to 3:00 PM on the Borrowing Date requested by the Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Borrower by the Administrative Agent in like funds as received
by the Administrative Agent.
2.3 [Reserved]
2.4 [Reserved]
27
CHAR1\1740645v10

--------------------------------------------------------------------------------



2.5 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8). The Borrower hereby further agrees to pay
interest on the unpaid principal amount of the Loans from time to time
outstanding from the date hereof until payment in full thereof at the rates per
annum, and on the dates, set forth in Section 2.11.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
(e) The Borrower agrees that, upon its receipt of notice of the request to the
Administrative Agent by any Lender, the Borrower will promptly execute and
deliver to such Lender a promissory note of the Borrower evidencing any
Revolving Credit Loans of such Lender, substantially in the form of Exhibit C (a
“Revolving Credit Note”), with appropriate insertions as to date and then
outstanding principal amount; provided, that delivery of Notes shall not be a
condition precedent to the occurrence of the Closing Date or the making of the
Loans or issuance of Letters of Credit on the Closing Date.
2.6 Commitment Fees, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender a commitment fee for the
period from and including the Closing Date to the last day of the Revolving
Credit Commitment Period, computed at the Commitment Fee Rate on the actual
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof; provided, however, that no
28
CHAR1\1740645v10

--------------------------------------------------------------------------------



commitment fee shall accrue on any of the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.
(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates agreed to in the Fee Letter (or otherwise from time to
time agreed to in writing by the Borrower and the Administrative Agent).
2.7 Termination or Reduction of Revolving Credit Commitments. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, without premium or penalty, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans made on the effective date
thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Credit Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Credit Commitments then in effect.
2.8 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (but including
breakage costs, if any, pursuant to Section 2.17), upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M. three (3)
Business Days prior thereto in the case of Eurodollar Loans and no later than
11:00 A.M. on the date thereof in the case of Base Rate Loans or Daily Floating
Eurodollar Rate Loans, which notice shall specify the date and amount of such
prepayment and whether such prepayment is of Eurodollar Loans, Base Rate Loans
or Daily Floating Eurodollar Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.17.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Credit Loans that are Base Rate Loans or
Daily Floating Eurodollar Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments of Revolving Credit Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.


29
CHAR1\1740645v10

--------------------------------------------------------------------------------



2.9 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans or Daily Floating Eurodollar
Rate Loans or convert Daily Floating Eurodollar Rate Loans to Base Rate Loans,
in each case, by giving the Administrative Agent at least one Business Day prior
irrevocable notice of such election; provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Daily
Floating Eurodollar Rate Loans or Base Rate Loans to Eurodollar Loans by giving
the Administrative Agent irrevocable notice of such election no later than 12:00
noon three (3) Business Days prior thereto (which notice shall specify the
length of the initial Interest Period therefor); provided that no Base Rate Loan
or Daily Floating Eurodollar Rate Loan may be converted into a Eurodollar Loan
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such conversions or (ii) after the date that
is one month prior to the final scheduled termination or maturity date of the
Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.
(b) The Borrower may elect to continue any Eurodollar Loan as such upon the
expiration of the then current Interest Period with respect thereto by giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan; provided
that no Eurodollar Loan under the Facility may be continued as such (i) when any
Event of Default has occurred and is continuing and the Administrative Agent
has, or the Required Lenders have, determined in its or their sole discretion
not to permit such continuations or (ii) after the date that is one month prior
to the final scheduled termination or maturity date of the Facility; and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be converted automatically
to Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.
2.10 Minimum Amounts and Maximum Number of Eurodollar Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions,
continuations and optional prepayments of Eurodollar Loans and all selections of
Interest Periods shall be in such amounts and be made pursuant to such elections
so that, (a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $5,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time.


30
CHAR1\1740645v10

--------------------------------------------------------------------------------



2.11 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate applicable to such Eurodollar Loan plus
the Applicable Margin with respect to Eurodollar Loans in effect for such day.
(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin with respect to Base Rate Loans in effect for such
day.
(c) Each Daily Floating Eurodollar Rate Loan shall bear interest for each day on
which it is outstanding at a rate per annum equal to the Daily Floating
Eurodollar Rate in effect for such day plus the Applicable Margin with respect
to Daily Floating Eurodollar Rate Loans in effect for such day.
(d) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the Stated Maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue)(to the extent legally permitted) shall bear interest at
a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans (including the Applicable Margin) plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the Stated Maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans (including the Applicable Margin) plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
nonpayment until such amount is paid in full (after as well as before
judgment).
(e) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.
2.12 Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360- day year for
the actual days elapsed, except that, all computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate or Daily Floating Eurodollar Rate. Any change in the interest
rate on a Loan resulting from a change in the Base Rate shall become effective
as of the opening of business on the day on which such change becomes effective.
The Administrative Agent shall as soon as practicable notify the Borrower and
the relevant Lenders of the effective date and the amount of each such change in
interest rate.


31
CHAR1\1740645v10

--------------------------------------------------------------------------------



(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).
2.13 Inability to Determine Interest Rate.
(a) If, in connection with any request for a Eurodollar Loan or Daily Floating
Eurodollar Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan or Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount of
such Daily Floating Eurodollar Rate Loan, or (B) (x) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan or for determining
the Daily Floating Eurodollar Rate for any proposed Daily Floating Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan and (y)
the circumstances described in Section 2.13(c)(i) do not apply (in each case
with respect to this clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason (A) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Eurodollar Loan or (B) the Daily Floating Eurodollar Rate with respect to a
proposed Daily Floating Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Daily Floating Eurodollar Rate
Loan, in each case, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Loans or Daily Floating Eurodollar Rate Loans shall be
suspended, (to the extent of the affected Eurodollar Loans or Interest Periods
or the affected Daily Floating Eurodollar Rate Loans), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of Section 2.13(a), until the Administrative
Agent upon instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurodollar Loans or Daily
Floating Eurodollar Rate Loans (to the extent of the affected Eurodollar Loans
or Interest Periods or the affected Daily Floating Eurodollar Rate Loans) or,
failing that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein
(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 2.13(a), the Administrative
Agent,
32
CHAR1\1740645v10

--------------------------------------------------------------------------------



in consultation with the Borrower and Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 2.13(a),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period (with respect to a proposed Eurodollar Loan) or for
determining the Daily Floating Eurodollar Rate (for any proposed Daily Floating
Eurodollar Rate Loan), including, without limitation, because the LIBOR Screen
Rate is not available or published on a current basis and such circumstances are
unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 2.13, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.13 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative
33
CHAR1\1740645v10

--------------------------------------------------------------------------------



benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods) and the obligation of the Lenders to make or maintain
Daily Floating Eurodollar Rate Loans shall be suspended, (to the extent of the
affected Daily Floating Eurodollar Rate Loans), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or Daily Floating Eurodollar Rate Loans
or, failing that, will be deemed to have converted such request into a request
for a borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the
amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any
34
CHAR1\1740645v10

--------------------------------------------------------------------------------



other party to this Agreement; provided that, with respect to any such amendment
effected, the Administrative Agent shall post each such amendment implementing
such LIBOR Successor Rate Conforming Changes to the Lenders reasonably promptly
after such amendment becomes effective.
2.14 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Lenders hereunder, each payment by the Borrower on account of any commitment
fee or Letter of Credit Fee, and any reduction of the Revolving Credit
Commitments of the Lenders, shall be made pro rata according to the Revolving
Credit Percentages of the Lenders. Each payment of interest in respect of the
Loans and each payment in respect of fees payable hereunder shall be applied to
the amounts of such obligations owing to the applicable Lenders pro rata
according to the respective amounts then due and owing to such Lenders.
(b) Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Credit Loans then held
by the Revolving Credit Lenders. Each payment in respect of Reimbursement
Obligations in respect of any Letter of Credit shall be made to the Issuing
Lender that issued such Letter of Credit.
(c) The application of any payment of Loans under the Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under the Facility, second, to Daily Floating Eurodollar Rate Loans under the
Facility and third, to Eurodollar Loans under the Facility. Each payment of the
Loans (except in the case of Revolving Credit Loans that are Base Rate Loans or
Daily Floating Eurodollar Rate Loans) shall be accompanied by accrued interest
to the date of such payment on the amount paid.
(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon on the due
date thereof to the Administrative Agent, for the account of the relevant
Lenders, at the Payment Office, in Dollars and in immediately available funds.
Any payment made by the Borrower after 12:00 Noon on any Business Day shall be
deemed to have been on the next following Business Day. Except as otherwise
provided herein, if any payment hereunder becomes due and payable, or the
performance of any covenant, duty or obligation is stated to be due or required,
on a day other than a Business Day, such payment or performance shall be
extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.


35
CHAR1\1740645v10

--------------------------------------------------------------------------------



(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the Facility, on demand, from the
Borrower.
(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.
(g) Subject to Section 2.21(a)(ii), upon receipt by the Administrative Agent of
payments on behalf of Lenders, the Administrative Agent shall promptly
distribute such payments to the Lender or Lenders entitled thereto, in like
funds as received by the Administrative Agent.
(h) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5 are not satisfied or waived in accordance with the
terms hereof, the
36
CHAR1\1740645v10

--------------------------------------------------------------------------------



Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(i) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit are several and not joint. The failure of
any Lender to make any Loan or to fund any L/C Participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or to purchase its L/C
Participation.
(j) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.15 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i) shall subject any Lender to any tax of any kind whatsoever with respect to
any Loan Document, any Letter of Credit, any Application or any Loan made by it,
or change the basis of taxation of payments to such Lender in respect thereof
(except for Non-Excluded Taxes covered by Section 2.16 and changes in the rate
of tax on the overall net income of such Lender);
(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or Daily
Floating Eurodollar Rate hereunder; or
(iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled. For purposes of this clause (a) and clause (b)
below, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the
37
CHAR1\1740645v10

--------------------------------------------------------------------------------



Basel Committee on Banking Supervision (or any successor or similar authority)
or the United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in Requirement of Law
regardless of the date enacted, adopted or issued.
(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction; provided that the Borrower shall not be
required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; and
provided, further, that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.
(c) A certificate as to any additional amounts payable pursuant to this Section
(and setting forth calculations in reasonable detail demonstrating the basis
therefor) submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
(d) The Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including eurocurrency funds or deposits (currently known as “eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.


38
CHAR1\1740645v10

--------------------------------------------------------------------------------



2.16 Taxes. (a) All payments made by or on account of any obligation of the
Borrower under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (except as required by Law), excluding taxes
imposed on or measured by net income, franchise taxes and branch profits taxes,
in each case (i) imposed on the Administrative Agent or any Lender as a result
of the Administrative Agent or such Lender being organized under the Laws of, or
having its principal office or, in the case of any Lender, applicable lending
office located in, the jurisdiction imposing the tax or (ii) a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes, including all such amounts
applicable to additional sums payable under this Section 2.16) interest and all
other amounts payable at the rates or in the amounts specified in the applicable
Loan Documents; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes  that are attributable to such Lender’s or the Administrative Agent’s
failure to comply with the requirements of paragraph (d) or (e) of this Section,
as applicable,  that are United States withholding taxes imposed on amounts
payable to or for the account of such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph
(a) or any withholding taxes imposed under FATCA.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as practicable thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
39
CHAR1\1740645v10

--------------------------------------------------------------------------------



(d) Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “NonU.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN, Form
W-8BEN-E, Form W-8ECI, or, to the extent the Non-U.S. Lender is not the
beneficial owner, Form W-8IMY accompanied by Form W-8BEN, Form W-8BEN-E, W-8ECI,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable, or in the case of a NonU.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a duly completed statement substantially in
the form of Exhibit E and a Form W-8BEN or Form W-8BEN-E, or any subsequent
versions thereof or successors thereto properly completed and duly executed by
such NonU.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
NonU.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). Any Non-U.S. Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by such recipient) on or prior
to the date on which such Non-U.S. Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made. In addition, each NonU.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
NonU.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a NonU.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such NonU.S. Lender is not
legally able to deliver. Any Lender that is a “U.S. Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax. In addition, any Lender, if reasonably requested
by Borrower, shall deliver such other documentation as will enable the Borrower
to determine whether or not such Lender is subject to backup withholding or
information reporting. Notwithstanding anything to the contrary in this Section
2.16(d), the completion, execution and submission of such documentation (other
than the Form W-8BEN, the Form W-8BEN-E, the Form W-8ECI, the Form W-8IMY,
40
CHAR1\1740645v10

--------------------------------------------------------------------------------



the statement provided in Exhibit E and the Form W-9 described in this Section
2.16(d) and the documentation described below in Section 2.16(h)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(e) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
(f) The Borrower shall, subject to the limitations provided in subclauses (i)
through (iii) in the last sentence of Section 2.16(a), indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent
or such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Administrative Agent or the applicable Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of such Lender, shall be conclusive absent manifest error.
(g) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Non-Excluded Taxes and Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Non-Excluded Taxes and
Other Taxes and without limiting the obligation of the Borrower to do so), (ii)
any taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(b) relating to the maintenance of a Participant Register and (iii)
any taxes attributable to such Lender, in each case, that are payable or paid by
the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by
41
CHAR1\1740645v10

--------------------------------------------------------------------------------



the Administrative Agent to the Lender from any other source against any amount
due to the Administrative Agent under this paragraph (g).
(h) If a payment made to a Lender under any Loan Document would be subject to
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by Law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.16(h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of determining any withholding tax imposed by FATCA, from and after the
Closing Date, the Borrower and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(i) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Credit Commitments and/or the L/C Commitments, and the repayment, satisfaction
or discharge of all other obligations.
2.17 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period or maturity date applicable thereto as a result of a request by the
Borrower pursuant to Section 2.20. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on
42
CHAR1\1740645v10

--------------------------------------------------------------------------------



such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section (and setting forth calculations in
reasonable detail demonstrating the basis therefor) submitted to the Borrower by
any Lender shall be conclusive in the absence of manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
2.18 Illegality. Notwithstanding any other provision herein, if after the
Closing Date the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans or Daily Floating Eurodollar Rate Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurodollar Loans or Daily Floating Eurodollar Rate Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans or
Daily Floating Eurodollar Rate Loans shall forthwith be suspended until such
condition shall cease to exist and (b) such Lender’s Loans then outstanding as
Eurodollar Loans or Daily Floating Eurodollar Rate Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Eurodollar Loans or within
such earlier period as required by law, or within one (1) Business Day with
respect to such Daily Floating Eurodollar Rate Loans. If any such conversion of
a Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.17.
2.19 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.15, 2.16(a) or 2.18 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.15, 2.16(a) or 2.18.
2.20 Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace with a replacement financial institution any Lender that
(a) requests compensation for amounts owing pursuant to Section 2.15 or if the
Borrower is required to pay any Non-Excluded Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15 or 2.16 or gives a notice of illegality pursuant to Section 2.18,
(b) defaults in its obligation to make Loans hereunder (or is otherwise a
Defaulting Lender) or (c) refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of all Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19 so
as to
43
CHAR1\1740645v10

--------------------------------------------------------------------------------



eliminate the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16 or to eliminate the illegality referred to in such notice
of illegality given pursuant to Section 2.18, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.17 (as though Section 2.17
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (vii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.15 or 2.16,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
2.21 Defaulting Lenders.
(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
i.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
ii.Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.07), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender hereunder;
third, if so determined by the Administrative Agent or requested by the Issuing
Lender, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders or the
44
CHAR1\1740645v10

--------------------------------------------------------------------------------



Issuing Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Obligations were made at a time when the conditions set forth
in Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
iii.Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3. If the Borrower Cash Collateralizes any
portion of a Defaulting Lender’s L/C Obligations pursuant to Section 2.22(a),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3 with respect to such Defaulting Lender’s L/C Obligations
during the period such Defaulting Lender’s L/C Obligations are Cash
Collateralized.
iv.Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 2.5, the
“Applicable Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Credit Commitment of that Defaulting Lender;
provided, that, (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
45
CHAR1\1740645v10

--------------------------------------------------------------------------------



Default exists; and (ii) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit shall not
exceed the positive difference, if any, of (1) the Revolving Credit Commitment
of that non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Credit Loans of that Lender.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.21(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
2.22 Cash Collateral.
(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall immediately
Cash Collateralize the then outstanding amount of all L/C Obligations. At any
time that there shall exist a Defaulting Lender, immediately upon the request of
the Administrative Agent or the Issuing Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.21(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders, and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be
46
CHAR1\1740645v10

--------------------------------------------------------------------------------



applied pursuant to Section 2.22(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent as herein provided, or that the total amount
of such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(d)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.22 may be otherwise
applied in accordance with Article 8), and (y) the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
SECTION 3. LETTERS OF CREDIT
3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the other Revolving Credit Lenders set
forth in Section 3.4, agrees to issue sight letters of credit on a standby basis
(the “Letters of Credit”) in support of the L/C Supportable Obligations for the
account of the Borrower on any Business Day during the Revolving Credit
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided, that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Notwithstanding
the foregoing, no Issuing Lender shall have any obligation to issue any Letter
of Credit on any date that is later than the Letter of Credit Expiration Date.
Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date which is five (5) Business Days prior to the Revolving Credit
Termination Date; provided that any Letter of Credit may provide for the
extension thereof for additional one year periods (which shall in no event
extend
47
CHAR1\1740645v10

--------------------------------------------------------------------------------



beyond the date referred to in clause (y) above) (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the Issuing Lender to prevent any such extension (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the Issuing Lender, the Borrower shall not be required to make a
specific request to the Issuing Lender for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the Issuing Lender to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the
Issuing Lender shall not permit any such extension if the Issuing Lender has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisos of this clause (a) or the provisions of
clauses (b), (c) or (d) of this Section 3.1).
(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (i) there shall have occurred and be continuing a Default or
Event of Default shall exist or (ii) such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
(c) So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letters of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding L/C Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders (by re-allocation among non-Defaulting
Lenders (without the participation of such Defaulting Lender therein) as
provided in Section 2.21(a)(iv)) and/or by Cash Collateral provided by such
Defaulting Lender (and/or by the Borrower in accordance with Section 2.22(a)).
(d) No Issuing Lender shall be under any obligation to issue any Letter of
Credit if:
i.any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
the Letter of Credit, or any Law applicable to the Issuing Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it; or


48
CHAR1\1740645v10

--------------------------------------------------------------------------------



ii.the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally; or
iii.the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
iv.any Lender is at that time a Defaulting Lender, unless the Issuing Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Issuing Lender (in its sole discretion) with the Borrower or
such Lender to eliminate the Issuing Lender’s actual or potential Fronting
Exposure with respect to the Defaulting Lender arising from either the Letter of
Credit then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
(e) No Issuing Lender shall be under any obligation to amend any Letter of
Credit if:
i.the Issuing Lender would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof; or
ii.the beneficiary of such Letter of Credit does not accept the proposed
amendment to the Letter of Credit.
3.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender (with a copy to the Administrative Agent) a Letter of Credit
Request in the form of Exhibit G, attached hereto, accompanied by such other
certificates, documents and other papers and other information as such Issuing
Lender may request not later than 11:00 a.m. at least two (2) Business Days (or
such later date and time as the Administrative Agent and such Issuing Lender may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date. If the Issuing Lender shall so reasonably request, each Letter of
Credit Request shall be accompanied by an Application; provided that if the
Administrative Agent reasonably determines that such Application contains all
information required with respect to a Letter of Credit, no Letter of Credit
Request shall be necessary. Upon receipt of any Letter of Credit Request, an
Issuing Lender will process such request in accordance with its customary
procedures. The Issuing Lender, upon determining that it has received an
acceptable Letter of Credit Request, that the terms and conditions of the
requested Letter of Credit are acceptable to it and that the Administrative
Agent has confirmed that such issuance would not cause (i) the L/C Obligations
to exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Credit Commitments to be less than zero, shall issue the Letter of
Credit (but in no event shall any Issuing Lender be required to issue any Letter
of Credit earlier than two (2) Business Days after its receipt of a Letter of
Credit Request). The original of any Letter of Credit shall be delivered to the
beneficiary thereof or as otherwise agreed to by the Borrower and the Issuing
Lender. Promptly after the issuance or amendment of a Letter of Credit, the
Issuing Lender shall promptly notify the Administrative Agent and the Borrower,
in writing, of such issuance or amendment and such notice shall be accompanied
by a copy of such issuance or amendment. Upon receipt of such
49
CHAR1\1740645v10

--------------------------------------------------------------------------------



notice, the Administrative Agent shall notify each L/C Participant of such
issuance or amendment, and if so requested by an L/C Participant, the
Administrative Agent shall provide such L/C Participant with copies of such
issuance or amendment.
3.3 Fees and Other Charges. (a) The Borrower will pay a fee to the
Administrative Agent, for the ratable benefit of the Revolving Credit Lenders,
on the daily aggregate drawable amount of all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility ( the “Letter of Credit
Fee”), shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date; provided, however, any
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to Section 3.1(c) shall
be payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.21(a)(iv),
with the balance of such fee, if any, payable to the Borrower to the extent that
the Borrower has provided Cash Collateral on account of such Defaulting Lender
pursuant to Section 2.22(a) and otherwise to the Issuing Lender for its own
account; provided further that any fee payable to a Defaulting Lender shall be
subject to Section 2.21(a)(iii). In addition, except as otherwise agreed to
between the relevant Issuing Lender and the Borrower, the Borrower shall pay to
the relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it of 0.125% per
annum, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date. Notwithstanding anything to the contrary contained herein, while
any of the events described in Section 8(f) shall have occurred and be
continuing with respect to the Borrower, the Letter of Credit Fee shall accrue
at a rate equal to the Applicable Margin plus 2% per annum.
(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender quarterly in arrears on each L/C Fee Payment Date for such
reasonable, normal and customary costs and expenses as are incurred or charged
by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.
3.4 L/C Participations. Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage of each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this
50
CHAR1\1740645v10

--------------------------------------------------------------------------------



Agreement, such L/C Participant shall pay to the Administrative Agent for the
account of such Issuing Lender upon demand at the Funding Office (and thereafter
the Administrative Agent shall promptly pay to such Issuing Lender) an amount
equal to such L/C Participant’s Revolving Credit Percentage of the amount of
such draft, or any part thereof, that is not so reimbursed. Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Borrower, (iv) any breach of this Agreement or any other Loan Document by
the Borrower or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
The failure of any L/C Participant to make any payment pursuant to this
Section 3.4 shall not relieve any other L/C Participant of its obligation
hereunder.
(b) If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender through the Administrative Agent pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to such Issuing Lender
within three Business Days after the date such payment is due, such Issuing
Lender shall so notify the Administrative Agent, which shall promptly notify the
L/C Participants, and each L/C Participant shall pay to the Administrative
Agent, for the account of such Issuing Lender, on demand (and thereafter the
Administrative Agent shall promptly pay to such Issuing Lender) an amount equal
to the product of (i) such Participation Amount, times (ii) the daily average
Federal Funds Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
Participation Amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent for the account
of the relevant Issuing Lender by such L/C Participant within three Business
Days after the date such payment is due, the Administrative Agent on behalf of
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such Participation Amount with interest thereon calculated from such due
date at the rate per annum applicable to Base Rate Loans under the Revolving
Credit Facility. A certificate of the Administrative Agent submitted on behalf
of an Issuing Lender to any L/C Participant with respect to any amounts owing
under this Section shall be conclusive in the absence of manifest error.
(c) Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to
51
CHAR1\1740645v10

--------------------------------------------------------------------------------



such L/C Participant) its pro rata share of such payment in accordance with
Section 3.4(a), if the Administrative Agent received for the account of the
Issuing Lender (whether directly from the Borrower or otherwise, including
proceeds of any collateral applied thereto by the Administrative Agent) or any
payment of interest on account thereof, the Administrative Agent will distribute
to such L/C Participant its pro rata share thereof; provided, however, that in
the event that any such payment received by such Issuing Lender shall be
required to be returned by such Issuing Lender, such L/C Participant shall
return to the Administrative Agent for the account of such Issuing Lender (and
thereafter the Administrative Agent shall promptly return to such Issuing
Lender) the portion thereof previously distributed by such Issuing Lender.
3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to reimburse
each Issuing Lender, within one (1) Business Day (or two (2) Business Days if
the Borrower and the Administrative Agent are notified on after 11:00 a.m. on
such date) after the Business Day on which such Issuing Lender notifies the
Borrower and the Administrative Agent of the date and amount of a draft
presented under any Letter of Credit and paid by such Issuing Lender, for the
amount of (a) such draft so paid and (b) any taxes, fees, charges or other costs
or expenses incurred by such Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Payment Amount”). Each such payment shall be made to
such Issuing Lender through the Administrative Agent in lawful money at its
address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the second Business Day following the date of
the applicable drawing, Section 2.11(b) and (ii) thereafter, Section 2.11(c).
Each notice from an Issuing Lender of a drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Credit Loans could be made, pursuant to
Section 2.2, if the Administrative Agent had received a notice of such borrowing
at the time the Administrative Agent receives notice from the relevant Issuing
Lender of such drawing under such Letter of Credit.
3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of (i) any setoff, counterclaim or defense to payment that the Borrower may have
or have had against any Issuing Lender, any beneficiary of a Letter of Credit or
any other Person, (ii) any waiver by the Issuing Lender of any requirement that
exists for the Issuing Lender’s protection or any waiver by the Issuing Lender
which does not in fact materially prejudice the Borrower, (iii) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft, any payment made by the Issuing
Lender in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents
52
CHAR1\1740645v10

--------------------------------------------------------------------------------



must be received under such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable or (iv) any payment by
the Issuing Lender under such Letter of Credit against presentation of a draft
or certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the Issuing Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law. The Borrower also agrees with each Issuing Lender that
such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable to the Borrower for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
such Issuing Lender. The Borrower, the Lenders and any other party hereto agree
that any action taken or omitted by an Issuing Lender under or in connection
with any Letter of Credit issued by it or the related drafts or documents,
including the payment thereof, absent a finding of gross negligence or willful
misconduct of the Issuing Lender as determined by a final and nonappealable
decision of a court of competent jurisdiction, shall be binding on the Borrower,
the Lenders and any other party hereto and shall not result in any liability of
such Issuing Lender to the Borrower, the Lenders or any other party hereto.
Furthermore, no Issuing Lender shall be liable to the Borrower for the existence
of any claim, counterclaim, setoff, defense or other right that the Borrower or
any Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender or any other Person, whether in
connection with this Agreement or by such Letter of Credit, the transactions
contemplated hereby or any agreement or instrument relating thereto, or any
unrelated transaction or any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries. The Borrower shall promptly examine a copy
of each Letter of Credit and each amendment thereto that is delivered to it and,
in the event of any claim of noncompliance with the Borrower’s instructions or
other irregularity, the Borrower will immediately notify the Issuing Lender. The
Borrower shall be conclusively deemed to have waived any such claim against the
Issuing Lender and its correspondents unless such notice is given as aforesaid.
3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the relevant Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft)
53
CHAR1\1740645v10

--------------------------------------------------------------------------------



delivered under such Letter of Credit in connection with such presentment appear
on their face to be in conformity with such Letter of Credit.
3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.
3.9 Existing Letters of Credit. The Borrower, the Administrative Agent, the
Revolving Credit Lenders and the Issuing Lender hereby acknowledge that on and
as of the Closing Date the Existing Letters of Credit shall irrevocably be
deemed to be Letters of Credit under this Agreement and all the provisions of
this Agreement shall apply to the Existing Letters of Credit as being Letters of
Credit issued under this Agreement by the relevant Issuing Lender, the whole
without novation of all of the obligations of Borrower to each relevant Issuing
Lender in respect of said Existing Letters of Credit.
3.10 Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Lender and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit) (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Lender shall not be responsible to
the Borrower for, and the Issuing Lender’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Issuing Lender
required or permitted under any law, order or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the Issuing Lender or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
4.1 Financial Condition. The audited consolidated balance sheets of the Borrower
and its Subsidiaries as of December 31, 2019, and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on by and accompanied by a report from Deloitte & Touche LLP, a copy of
which have heretofore been furnished to each Lender, present fairly the
consolidated financial condition of the Borrower and its Subsidiaries as at such
date, and the results of their operations and cash flows for the period then
ended. The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of March 31, 2020
54
CHAR1\1740645v10

--------------------------------------------------------------------------------



and June 30, 2020 and the related unaudited consolidated statements of income
and cash flows for the three-month periods ended on such dates, copies of which
have heretofore been furnished to the Administrative Agent, present fairly the
consolidated financial condition of the Borrower and its Subsidiaries as at such
dates, and the results of their operations and cash flows for the three-month
periods then ended (subject to normal yearend audit adjustments and the absence
of footnotes). All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). The Borrower and its
Subsidiaries do not have any material Guarantee Obligations, contingent
liabilities and liabilities for taxes, or any longterm leases or unusual
forward or longterm commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, that are not reflected in the financial statements referred to in
this paragraph or disclosed in SEC Reports filed prior to the date hereof.
During the period from June 30, 2020 to and including the date hereof there has
been no Disposition by the Borrower of any material part of its business or
Property except as has been expressly disclosed in SEC Reports filed prior to
the date hereof.
4.2 No Change. Since December 31, 2019 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect
except as has been expressly disclosed in SEC Reports filed prior to the date
hereof.
4.3 Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or
limited liability power and authority, and the legal right, to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification except to the extent to so qualify
and be in good standing could not in the aggregate reasonably be expected to
have a Material Adverse Effect (and, in any event, the Borrower is duly
qualified as a foreign corporation and in good standing under the laws of the
States of Montana and South Dakota), and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
4.4 Corporate Power; Authorization; Enforceable Obligations. The Borrower has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and to borrow hereunder. The
Borrower has taken all necessary corporate action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents,
55
CHAR1\1740645v10

--------------------------------------------------------------------------------



except (i) consents, authorizations, filings and notices described in Schedule
4.4, which consents, authorizations, filings and notices have been obtained or
made and are in full force and effect, and (ii) consents, authorizations,
filings or notices which, if not obtained, could not reasonably be expected to
have a Material Adverse Effect. This Agreement has been, and each other Loan
Document upon execution will be, duly executed and delivered on behalf of the
Borrower. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of proceeds thereof will not violate any Requirement of
Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
(other than violations which in the aggregate could not reasonably be expected
to have a Material Adverse Effect and after taking into consideration all
consents and waivers obtained by the Borrower) and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.
4.6 No Material Litigation. Except as set forth on Schedule 4.6 or disclosed in
SEC Reports filed at least five (5) Business Days prior to the date of this
Agreement, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of their respective properties or revenues (a) with respect to any
of the Loan Documents or any of the transactions contemplated hereby or thereby,
or (b) that could reasonably be expected to have a Material Adverse Effect.
4.7 No Default. Neither the Borrower nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect that
could reasonably be expected to have a Material Adverse Effect.
4.8 Ownership of Property. Except as set forth on Schedule 4.8, each of the
Borrower and its Subsidiaries has title in fee simple to, or a valid leasehold
interest in, or other appropriate property rights in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material Property.
4.9 Intellectual Property. The Borrower and each of its Subsidiaries owns, or is
licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted except for any such Intellectual Property that
if it were not so owned or licensed could not reasonably be expected to have a
Material Adverse Effect. No material claim has been asserted
56
CHAR1\1740645v10

--------------------------------------------------------------------------------



and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does the Borrower know of any valid basis for any such claim. The
use of Intellectual Property by the Borrower and its Subsidiaries does not
infringe on the rights of any Person in any material respect except for such
claims and infringements that, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
4.10 Taxes. Each of the Borrower and its Material Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith and with respect to which reserves in conformity
with GAAP have been provided on the books of the Borrower or its Material
Subsidiaries, as the case may be); and no tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted, with respect to any such
tax, fee or other charge.
4.11 Federal Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect, and no proceeds
of any extension of credit hereunder will be used to “purchase” or “carry” any
“margin stock” or to extend credit to others for the purpose of “purchasing” or
“carrying” any “margin stock”, except in compliance with applicable law and
regulations.
4.12 Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.
4.13 ERISA. Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:
Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related
57
CHAR1\1740645v10

--------------------------------------------------------------------------------



thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service. To the
best knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of such tax-qualified status.
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c) (i) No ERISA Event has occurred, and neither the Borrower nor any Commonly
Controlled Entity is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Single Employer Plan; (ii) the Borrower and each Commonly Controlled Entity
has met all applicable requirements under the Pension Funding Rules in respect
of each Single Employer Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Borrower nor any Commonly Controlled Entity knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Borrower nor any Commonly Controlled
Entity has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Borrower nor any Commonly Controlled Entity has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (vi) no Single Employer Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Single Employer Plan.
(d) The Borrower represents and warrants as of the Closing Date that such
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Revolving Credit Commitments.
4.14 Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth on Schedule 4.14, the Borrower is not subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness under this Agreement.


58
CHAR1\1740645v10

--------------------------------------------------------------------------------



4.15 Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute all
the Subsidiaries of the Borrower at the date hereof and each Material Subsidiary
is indicated by an asterisk on Schedule 4.15. Schedule 4.15 sets forth as of the
date hereof the name and jurisdiction of incorporation of each Subsidiary and,
as to each Subsidiary, the percentage of each class of Capital Stock owned by
the Borrower.
(b) There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as disclosed on Schedule
4.15.
4.16 Environmental Matters. Except as set forth on Schedule 4.16 or disclosed in
SEC Reports filed prior to the date hereof, other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
i.The Borrower and its Material Subsidiaries: (A) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (B) hold all Environmental Permits (each of which
is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (C) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and
(D) reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
ii.Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Material Subsidiaries, or at any other location
(including any location to which Materials of Environmental Concern have been
sent for re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (A) give rise to liability of the Borrower or any of
its Material Subsidiaries under any applicable Environmental Law, or
(B) interfere with the Borrower’s or any of its Material Subsidiaries’ continued
operations, or (C) impair the fair saleable value of any real property owned or
leased by the Borrower or any of its Material Subsidiaries (excluding any use
restrictions that may be applicable to any such real property as of the date
hereof).


59
CHAR1\1740645v10

--------------------------------------------------------------------------------



iii.There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Material Subsidiaries is, or to the
knowledge of the Borrower or any of its Material Subsidiaries will be, named as
a party that is pending or, to the knowledge of the Borrower or any of its
Material Subsidiaries, threatened.
iv.Neither the Borrower nor any of its Material Subsidiaries has been notified
that it is a potentially responsible party under or relating to the federal
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended or any similar Environmental Law, or with respect to any Materials of
Environmental Concern.
v.Neither the Borrower nor any of its Material Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, the obligations
of the Borrower and its Material Subsidiaries under which remain unsatisfied and
unwaived (other than ongoing compliance obligations under any Environmental
Law).
vi.Neither the Borrower nor any of its Material Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.
4.17 Accuracy of Information, etc. All information, reports and other papers and
data (other than projections) furnished to the Lenders by the Borrower, or on
behalf of the Borrower, and all SEC Reports were, in each case at the date
thereof, complete and correct in all material respects, or have been
subsequently supplemented by other information, reports or other papers or data,
to the extent necessary to give the Lenders a true and accurate knowledge of the
subject matter in all material respects. All projections with respect to the
Borrower or any Material Subsidiary, if furnished by the Borrower, were prepared
and presented in good faith by the Borrower based upon facts and assumptions
that the Borrower believed to be reasonable in light of current and foreseeable
conditions, it being understood that projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and that no assurance can be given that the financial results set forth
in such projections will actually be realized and the Borrower shall be under no
obligation to update such projections. No document furnished or statement made
in writing to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement and no SEC Report
contained as of the date thereof any untrue statement of a material fact, or
omitted to state any such material fact necessary in order to make the
statements contained therein not misleading.
4.18 Solvency. The Borrower is, and after giving effect to the transactions
contemplated
60
CHAR1\1740645v10

--------------------------------------------------------------------------------



hereby and the incurrence of all Indebtedness and obligations being incurred in
connection herewith will be, Solvent.
4.19 Anti-Corruption; OFAC; Anti-Money Laundering.
(a) Anti-Corruption. The Borrower and its Subsidiaries have conducted their
businesses in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other applicable
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
(b) OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are (a)
currently the subject or target of any Sanctions, (b) included on OFAC’s List of
Specially Designated Nationals or HMT’s Consolidated List of Financial Sanctions
Targets, or any similar list enforced by any other relevant sanctions authority
or (c) located, organized or resident in a Designated Jurisdiction. The Borrower
and its Subsidiaries have conducted their businesses in compliance in all
material respects with all applicable Sanctions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Sanctions.
(c) Anti-Money Laundering. The operations of the Borrower and its Subsidiaries
are and have been conducted at all times in material compliance with all
applicable Laws relating to terrorism or money laundering (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any Governmental Authority involving the Borrower or any of its Subsidiaries
with respect to any potential material violation of any Anti-Money Laundering
Law is pending or, to the knowledge of the Borrower, threatened.
4.20 Beneficial Ownership Regulation. As of the Closing Date, (a) the
information included in any Beneficial Ownership Certification, if applicable,
is true and correct in all respects, and (b) the Borrower is not a “legal entity
customer” for purposes of the Beneficial Ownership Certification.
4.21 Affected Financial Institution/Covered Entity. The Borrower is not an
Affected Financial Institution or a Covered Entity.
SECTION 5. CONDITIONS PRECEDENT
5.1 Conditions to Closing Date. The agreement of each Lender to make the initial
extension of credit requested to be made by it hereunder is subject to the
satisfaction, prior
61
CHAR1\1740645v10

--------------------------------------------------------------------------------



to or concurrently with the making of such extension of credit on the Closing
Date, of the following conditions precedent:
(a) Loan Documents. The Administrative Agent shall have received this Agreement,
executed and delivered by a duly authorized officer of the Borrower and the
other parties hereto.
(b) No Default or Event of Default. There shall not exist (pro forma for the
incurrence of the Facility) any Default or Event of Default.
(c) Approvals. All governmental and third party approvals necessary or, in the
reasonable discretion of the Joint Lead Arrangers and the Administrative Agent,
advisable in connection with the transactions contemplated hereby and the
continuing operations of the Borrower and its Subsidiaries shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose materially adverse
conditions on the financings contemplated hereby.
(d) Fees. The Lenders, the Joint Lead Arrangers and the Administrative Agent
shall have received all fees required to be paid, and all expenses required to
be reimbursed for which invoices have been presented (including reasonable fees,
disbursements and other charges of counsel to the Agents), on or before the
Closing Date. Without limiting the generality of the foregoing, all fees
required to be paid under the Fee Letter as of the Closing Date shall have been
paid in full.
(e) Closing Certificate. The Administrative Agent shall have received
certificates of the Borrower, dated the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments.
(f) Good Standing. The Administrative Agent shall have received a copy of a
certificate of good standing for the Borrower from the office of the secretary
of state of the State of Delaware.
(g) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion addressed to the Administrative Agent and the Lenders and in form
and substance reasonably satisfactory to the Joint Lead Arrangers from Timothy
P. Olson, Senior Corporate Counsel and Corporate Secretary of the Borrower and
its Subsidiaries.
(h) PATRIOT Act, Beneficial Ownership, Etc. The Lenders shall have received, at
least five (5) Business Days prior to the Closing Date, (i) all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act. and (ii) if the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Borrower.
62
CHAR1\1740645v10

--------------------------------------------------------------------------------



(i) Existing Credit Agreement. That certain Third Amended and Restated Credit
Agreement, dated as of December 12, 2016, as amended, among the Borrower, Bank
of America, N.A., as administrative agent and the lenders party thereto (the
“Existing Credit Agreement”) shall be terminated, all commitments thereunder
shall no longer be in effect and all amounts owing thereunder shall have been
paid in full.
Without limiting the generality of the provisions of Section 10.1, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.
5.2 Conditions to Each Extension of Credit or Increase of Revolving Credit
Commitments. The agreement of each Lender to make any extension of credit
requested to be made by it hereunder on any date (including any extension of
credit made on the Closing Date) or to increase the Revolving Credit Commitments
hereunder are subject to the satisfaction of the following conditions precedent:
(a) Representations and Warranties. The representations and warranties of the
Borrower contained in any Loan Document, other than those in Sections 4.2 and
4.6, or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such credit extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, (ii)
any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (iii) that for purposes of this Section 5.2, the
representations and warranties contained in Section 4.1 shall be deemed to refer
to the most recent statements furnished pursuant to Section 6.1.
(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing of a Loan by and each issuance (or extension, or renewal) of a
Letter of Credit (including an Auto-Extension Letter of Credit) on behalf of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
Obligation is owing to any
63
CHAR1\1740645v10

--------------------------------------------------------------------------------



Lender or the Administrative Agent hereunder (other than any Obligation for
indemnifications or reimbursements in respect of which no claim or demand for
payment has been made), the Borrower shall and shall cause each of its
Subsidiaries to:
6.1 Financial Statements. Furnish to the Administrative Agent (which shall make
available such items to the Lenders):
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such year and the related
audited consolidated statements of income and cash flows for such year, setting
forth in each case in comparative form the actual figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing, provided that delivering to the
Administrative Agent copies of the Borrower’s Annual Report on Form 10-K for
such period shall satisfy the foregoing requirements; and
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the actual figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal yearend audit
adjustments and the absence of footnotes), provided that delivering to the
Administrative Agent copies of the Borrower’s Quarterly Report on Form 10-Q for
such period shall satisfy the foregoing requirements; all such financial
statements to be complete and correct in all material respects and to be
prepared in reasonable detail and in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except as
approved by such accountants or officer, as the case may be, and disclosed
therein). Information required to be delivered pursuant to the foregoing
Section 6.1(a) and (b) or pursuant to Section 6.2(c) below shall be deemed to
have been delivered on the date on which Borrower delivers electronic copies of
such information to the Administrative Agent or on the date on which the
Borrower provides notice (including notice by email) to the Administrative Agent
(which notice the Administrative Agent will convey promptly to the Lenders) that
such information has been posted on the SEC website on the Internet at
sec.gov/edgar/searches.htm or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to Section 6.2(a) or (b) and
(ii) the Borrower shall deliver paper copies of such information to the
Administrative Agent, and the Administrative Agent shall deliver paper copies of
such information to any Lender that requests such delivery.


64
CHAR1\1740645v10

--------------------------------------------------------------------------------



6.2 Certificates; Other Information. Furnish to the Administrative Agent (which
shall make available such items to the Lenders):
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to the
professional standards and customs of their profession);
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, the Borrower during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be;
(c) within five (5) Business Days after the same are sent, copies of all reports
that the Borrower sends to the holders of any class of its public equity
securities and, within five (5) Business Days after the same are filed, copies
of all registration statements, SEC Reports and other material reports that the
Borrower may file with the SEC;
(d) concurrently with the delivery thereof or promptly after receipt thereof, a
copy of all notices of default by the Borrower under either Indenture;
(e) promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and
(f) promptly, such additional financial and other information (including any
bondable capacity reports or information then available) as any Lender may,
through the Administrative Agent, from time to time reasonably request.
6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature,
65
CHAR1\1740645v10

--------------------------------------------------------------------------------



material to the Borrower and its Subsidiaries taken as a whole, except where the
amount or validity thereof is currently being contested in good faith and
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be.
6.4 Conduct of Business and Maintenance of Existence; Compliance. (a)
(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.2 and except, in the
case of clause (ii) above, to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
6.5 Maintenance of Property; Insurance. (a) Keep all material Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear and casualties excepted, (b) maintain with
financially sound and reputable insurance companies insurance on all its
material Property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business, and (c) except pursuant to Dispositions not
prohibited hereby, maintain ownership, directly (and not through any
Subsidiary), of all or substantially all of the businesses and assets of the
Utility Business.
6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable prior notice, permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.
6.7 Notices. Within five days after the Borrower or any of its Subsidiaries has
knowledge of such event or circumstance under clause (a) below, within ten days
after the Borrower or any of its Subsidiaries has knowledge of such event or
circumstance under clause (b), (c) or (f) below, and within thirty days after
the Borrower or any of its Subsidiaries has knowledge of such event or
circumstance under clause (d) or (e) below, give notice to the Administrative
Agent of:
(a) the occurrence of any Default or Event of Default;


66
CHAR1\1740645v10

--------------------------------------------------------------------------------



(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Material Subsidiaries or (ii) litigation, investigation
or proceeding which may exist at any time between the Borrower or any of its
Material Subsidiaries and any Governmental Authority, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
(c) any litigation or proceeding affecting the Borrower or any of its Material
Subsidiaries (i) in which the amount involved is $50,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought which
if such relief is obtained could reasonably be expected to have a Material
Adverse Effect, or (iii) which directly relates to any Loan Document;
(d) (i) the occurrence of any ERISA Event;
(e) any notice that any Governmental Authority may deny any application for a
material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower; and
(f) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto. For purposes of this Section 6.7, the Borrower shall be
deemed to have knowledge of an event or circumstance if (i) the chief executive
officer, president, chief financial officer, treasurer, general counsel or any
assistant general counsel has actual knowledge or receives written notice
thereof or (ii) any other officer of the Borrower charged with responsibility
for the matter that is the subject of such notice requirement knows or should
have known that such notice was required.
6.8 Environmental Laws. (a) Comply in all respects with, and ensure compliance
in all respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except in
any such case as such failure to comply or obtain would not reasonably be
expected to have a Material Adverse Effect.
(b) Conduct and complete all material investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws.
6.9 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents. Upon the exercise
67
CHAR1\1740645v10

--------------------------------------------------------------------------------



by the Administrative Agent or any Lender of any power, right, privilege or
remedy pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.
6.10 Use of Proceeds. Use proceeds of the Loans for general corporate purposes
(including, without limitation, repayment of the Existing Credit Agreement, fees
and expenses incurred in connection with entering into the Loan Documents,
acquisitions and commercial paper support) of the Borrower and its Subsidiaries.
The Letters of Credit shall be used to support payment obligations of the
Borrower or its Subsidiaries in each case incurred for general corporate
purposes (including, without limitation, acquisitions and commercial paper
support) of the Borrower and its Subsidiaries.
6.11 Credit Ratings. Use commercially reasonable efforts to maintain ratings by
each of Moody’s, Fitch and Standard & Poor’s with respect to the Facility.
SECTION 7. NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Revolving Credit Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
Obligation is owing to any Lender or the Administrative Agent hereunder (other
than any Obligation for indemnifications or reimbursements in respect of which
no claim or demand for payment has been made), the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly:
7.1 Consolidated Debt to Capitalization Ratio. Permit the Consolidated Debt to
Capitalization Ratio as of the end of any fiscal quarter to exceed 65.0%.
7.2 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), Dispose of all or substantially all of its Property
or business or, in the case of the Borrower, Dispose of all or substantially all
of the South Dakota Utility Business or the Montana Utility Business, except
that:
(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation); and
(b) any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower.


68
CHAR1\1740645v10

--------------------------------------------------------------------------------



7.3 Limitation on Transactions with Affiliates. Other than any transaction set
forth on Schedule 7.3, enter into any transaction, including any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than the
Borrower and its Subsidiaries) unless such transaction is (a) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.
7.4 Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
7.5 Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Material Subsidiaries to create, incur, assume or suffer
to exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations other than (a) this Agreement and
the other Loan Documents, (b) the Indentures, (c) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (d) any other agreement listed on Schedule 7.5.
7.6 Limitation on Restrictions on Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Material Subsidiary to (a) pay dividends or make distributions
with respect to the Capital Stock of such Subsidiary held by the Borrower or any
other Subsidiary or (b) make Investments in the Borrower or any other Subsidiary
or (c) transfer any of its assets to the Borrower or any other Subsidiary,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, (ii) any restrictions
existing on the date hereof under the Indentures and (iii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary.
7.7 Limitation on Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
7.8 Sanctions. Directly or indirectly, use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, to fund any activities of or business with any
Person that, at the time of such funding, is the subject of Sanctions, or in any
other manner that will result in a violation by any Person (including any
69
CHAR1\1740645v10

--------------------------------------------------------------------------------



Person participating in the transaction, whether as Lender, Joint Lead Arranger,
Administrative Agent, Issuing Lender or otherwise) of Sanctions.
7.9 Anti-Corruption Laws. Directly or indirectly use the proceeds of any Loan
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, and other anti-corruption legislation in
other jurisdictions.
SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a) (i) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof, or (ii)
the Borrower shall fail to pay any interest on any Loan or Reimbursement
Obligation, or any other amount payable hereunder or under any other Loan
Document, in the case of clause (ii), within five days after any such interest
or other amount becomes due in accordance with the terms hereof or thereof; or
(b) any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made or
furnished; or
(c) the Borrower shall default in the observance or performance of any agreement
contained in clause (i) or (ii) of Section  6.4(a) (with respect to the Borrower
only) or Section 7 of this Agreement; or
(d) the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document, other than as
provided in paragraphs (a) through (c) of this Section, and such default shall
continue unremedied for a period of 30 days; or
(e) the Borrower or any of its Material Subsidiaries shall (i) default in making
any payment of any principal of, or interest on, any Indebtedness (including any
Guarantee Obligation, but excluding the Loans and Reimbursement
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its Stated Maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or (in
the case of any such Indebtedness constituting a Guarantee
70
CHAR1\1740645v10

--------------------------------------------------------------------------------



Obligation) to become payable; provided, that a default, event or condition
described in clause (i) or (ii) of this paragraph (e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i) and (ii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $50,000,000;
or
(f) (i) the Borrower or any of its Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, windingup, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Material Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any of its Material
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Material Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
(g) (i) An ERISA Event occurs with respect to a Single Employer Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower or any of its Subsidiaries under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $50,000,000, or (ii) the Borrower or any Commonly Controlled Entity
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$50,000,000; or
(h) one or more judgments or decrees shall be entered against the Borrower or
any of its Material Subsidiaries involving for the Borrower and its Subsidiaries
taken as a whole a liability (to the extent not covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $50,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or 
71
CHAR1\1740645v10

--------------------------------------------------------------------------------



(i) there shall occur an “Event of Default” under the South Dakota First
Mortgage Indenture or a “Default” under the Montana First Mortgage Indenture;
provided that the waiver or cure of such “Event of Default” under the South
Dakota First Mortgage Indenture, or such “Default” under the Montana First
Mortgage Indenture, as the case may be, and the rescission and annulment of the
consequences thereof under such Indenture will constitute a cure of the
corresponding Event of Default hereunder and a rescission or annulment of the
consequences thereof; or


(j) any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Revolving Credit Commitments shall immediately terminate and
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents shall immediately become due
and payable, and (B) if such event is any other Event of Default, either or both
of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Credit Commitments to be terminated forthwith, whereupon the Revolving
Credit Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
In the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time Cash Collateralize an amount equal to
the aggregate then undrawn and unexpired face amount of such Letters of Credit.
The Cash Collateral shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, of the
Cash Collateral shall be returned to the Borrower (or such other Person as may
be lawfully entitled thereto).
SECTION 9. THE ADMINISTRATIVE AGENT
9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent (for the purposes of this Section 9, the term
“Administrative Agent” shall also include any Issuing Lender acting in its
capacity as such) as the agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto.
72
CHAR1\1740645v10

--------------------------------------------------------------------------------



Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-infact
selected by it with reasonable care.
9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.
9.4 Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been taken.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such
73
CHAR1\1740645v10

--------------------------------------------------------------------------------



action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent shall receive such a notice, the Administrative Agent
shall give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or any other instructing group of Lenders specified by
this Agreement); provided that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower or any affiliate of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any affiliate of the Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.


74
CHAR1\1740645v10

--------------------------------------------------------------------------------



9.7 Indemnification. The Lenders agree, on a several and not joint basis, to
indemnify the Administrative Agent in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Revolving Credit
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), for, and to save the Administrative Agent harmless from and
against, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including at any time following the payment of
the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Revolving Credit
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
9.8 Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any of its Subsidiaries as though the
Administrative Agent were not an Administrative Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an agent hereunder and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.
9.9 Successor Agents.
(a) The Administrative Agent may resign as Administrative Agent upon 10 days’
notice to the Lenders and the Borrower. If the Administrative Agent shall resign
as Administrative Agent under this Agreement and the other Loan Documents, then
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall (unless an Event of Default under
Section 8(a) or Section 8(f) with respect to the Borrower shall have occurred
and be continuing) be subject to approval by the Borrower (which approval shall
not be unreasonably withheld or delayed), whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act
75
CHAR1\1740645v10

--------------------------------------------------------------------------------



or deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is 10 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as such agent hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it (i) while it was an agent under this Agreement and the other Loan
Documents and (ii) after such resignation or removal for as long as it continues
to act in any capacity hereunder or under the other Loan Documents, including
(a) holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
(b) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.9 shall also constitute its resignation as an Issuing Lender. If Bank
of America resigns as an Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as and Issuing
Lender and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans. Upon the appointment by the
Borrower of a successor Issuing Lender hereunder (which successor shall in all
cases be a Lender other than a Defaulting Lender), (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Lender, (b) the retiring Issuing Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.
9.10 The Joint Lead Arrangers; the Co-Syndication Agents; the Documentation
Agent. Neither the Joint Lead Arrangers, the Co-Syndication Agents nor the
Documentation Agent, in their respective capacities as such, shall have any
duties or responsibilities, and shall incur no liability, under this Agreement
and the other Loan Documents.
9.11 Certain ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
76
CHAR1\1740645v10

--------------------------------------------------------------------------------



doubt, to or for the benefit of the Borrower, that at least one of the following
is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Credit Commitments or this
Agreement,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Credit
Commitments and this Agreement,
(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Revolving Credit Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Credit Commitments and this Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender
77
CHAR1\1740645v10

--------------------------------------------------------------------------------



involved in such Lender’s entrance into, participation in, administration of and
performance of the Loan, the Letters of Credit, the Revolving Credit Commitment
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).
SECTION 10.  MISCELLANEOUS
10.1 Amendments and Waivers. Neither this Agreement or any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
the Borrower may, or (with the written consent of the Required Lenders) the
Administrative Agent and the Borrower may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents (including amendments and restatements hereof or thereof) for the
purpose of adding any provisions to this Agreement or the other Loan Documents
or changing in any manner the rights of the Lenders or of the Borrower hereunder
or thereunder or (b) waive, on such terms and conditions as may be specified in
the instrument of waiver, any of the requirements of this Agreement or the other
Loan Documents or any Default or Event of Default and its consequences;
provided, however that no such waiver, amendment, supplement or modification
shall be effective until notice has been provided to the Administrative Agent in
accordance with Section 10.2 of this Agreement; provided, further, that the
Administrative Agent may, with the consent of the Borrower only and without the
need to obtain the consent of any Lender, amend, supplement or modify this
Agreement or any other Loan Document to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, supplement or modification does not
adversely affect the rights of any Lender; provided, further, that no such
waiver and no such amendment, supplement or modification shall, without the
consent of the requisite Lenders specified below:
(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, reduce the stated rate of any interest
or fee payable under this Agreement (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Revolving
Credit Commitment of any Lender, in each case without the consent of each Lender
directly affected thereby;
(ii) amend, modify or waive any provision of this Section, reduce any percentage
specified in the definition of Required Lenders or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the consent of all
the Lenders;


78
CHAR1\1740645v10

--------------------------------------------------------------------------------



(iii) amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.2 (including the
waiver of an existing Default or Event of Default required to be waived in order
for such extension of credit to be made) without the consent of the Required
Lenders;
(iv) reduce the percentage specified in the definition of Required Lenders
without the consent of all of the Lenders;
(v) amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;
(vi) amend, modify or waive any provision of Section 2.14 or 10.7 without the
consent of each Lender directly affected thereby;
(vii) amend, modify or waive any provision of Section 3 without the consent of
each Issuing Lender affected thereby;
(viii) impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of all the Lenders; or
(ix) except as provided in Section 2.21, change any provision hereof in a manner
that would alter the pro rata sharing of payments required by Section 2.14,
without the written consent of each Lender whose pro rata share could otherwise
be reduced thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section; provided, that delivery of an executed
signature page of any such instrument by facsimile or email transmission shall
be effective as delivery of a manually executed counterpart thereof.
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the “Additional Extensions of Credit”) to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
79
CHAR1\1740645v10

--------------------------------------------------------------------------------



For the avoidance of doubt, an increase in the Revolving Credit Commitments
pursuant to Section 2.1(b) shall not be deemed an amendment, modification or
supplement to this Agreement.
10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic communication), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic communication, when received, addressed
(i) in the case of the Borrower and the Administrative Agent, as set forth
below, (ii) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an assignment and
acceptance, in such Assignment and Acceptance and (iii) in the case of any
party, to such other address as such party may hereafter notify to the other
parties hereto:

The Borrower:
Northwestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108
Attention: Chief Financial Officer
Telephone: (605) 978-2909
Email: brian.bird@northwestern.com
with a copy to:Northwestern Corporation
208 N Montana Avenue, Suite 205
Helena, Montana 59601
Attention: General Counsel
Telephone: (406) 443-8958
Email: heather.grahame@northwestern.comThe Administrative Agent:
Gita Pandey
Credit Services
Building C
2380 Performance Dr.
Richardson, TX 75082
Telephone: (214)209-2984
Email: Gita.pandey@bofa.com


Gerund Diamond
Agency Management
Mail Code: IL4-135-09-61
Telephone: (312) 992-8588
Facsimile: (312) 453-3635
Email: gerund.diamond@bofa.com

80
CHAR1\1740645v10

--------------------------------------------------------------------------------




Issuing Lender:As notified by such Issuing Lender to the Administrative Agent
and the Borrower



provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to make available to the Lenders materials and/or
information provided by, or on behalf of, the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Intralinks,
Syndtrak, ClearPar, or a substantially similar electronic transmission system
(the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the L/C
Participants and the Lenders to treat such Borrower Materials as not containing
any material non-public information with respect to the Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials contain
non-public information, they shall be treated as set forth in Section 10.14);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Joint Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
81
CHAR1\1740645v10

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF
ITS AFFILIATES HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES
OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LENDER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4 Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5 Payment of Expenses.
(a) The Borrower agrees (i) to pay or reimburse the Administrative Agent for all
its reasonable and documented or invoiced outofpocket costs and expenses
incurred in connection with the syndication of the Facility (including legal
expenses (but limited to expenses of one legal counsel and, if reasonably
necessary or advisable, of one regulatory counsel and a single local counsel in
any relevant jurisdiction )) (other than fees payable to syndicate members) and
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the charges of Intralinks, (ii) to pay or reimburse the
Administrative Agent and any Issuing Lender and, if incurred during the
continuance of an Event of Default, each Lender for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees
82
CHAR1\1740645v10

--------------------------------------------------------------------------------



and disbursements of counsel to such Person (including the allocated fees and
disbursements and other charges of in-house counsel, but otherwise limited to
expenses of one legal counsel and, if reasonably necessary or advisable, of one
regulatory counsel and a single local counsel in any relevant jurisdiction for
all such Persons unless, in the reasonable opinion of any such Person,
representation of all such Persons by such counsel would be inappropriate due to
the existence of an actual or potential conflict of interest) and (iii) to pay,
indemnify, or reimburse each Lender, each Issuing Lender and the Administrative
Agent for, and hold each Lender, each Issuing Lender and the Administrative
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents.
(b) The Borrower agrees to pay, indemnify or reimburse each Lender, each Issuing
Lender, each Agent, their respective Affiliates, successors and assigns, and
their respective officers, directors, trustees, employees, advisors, agents,
controlling persons and members (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by an Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (and in each case regardless of
whether such matter is initiated by a third party or by the Borrower or any of
their respective Affiliates or equity holders) (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or thereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned, occupied or operated by the Borrower or any of its Subsidiaries,
or any liability related to any Environmental Law related in any way to the
Borrower or any of its Subsidiaries or any of their respective properties, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by any third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto (all the foregoing in this clause (b),
collectively, the “Indemnified Liabilities”); provided that no Indemnitee will
be indemnified for any claim, loss, damage, liability or expense to the extent
the same resulted from (A) the gross negligence, bad faith or willful misconduct
of the respective Indemnitee, any of its Affiliates or their respective
officers, directors, trustees, employees, advisors, agents, controlling persons
and members (as determined by a court of competent jurisdiction in a final and
non-
83
CHAR1\1740645v10

--------------------------------------------------------------------------------



appealable judgment), (B) any claim, litigation, investigation or proceeding
solely between or among Indemnified Persons other than actions against the
Administrative Agent, the Joint Lead Arrangers or other persons acting in an
agency or similar role in their capacity as such (and which does not involve an
act or omission of the Borrower or any of its affiliates) and (C) any legal
expenses in excess of the expenses of one legal counsel and, if reasonably
necessary or advisable, of one regulatory counsel and a single local counsel in
any relevant jurisdiction for all Indemnitees unless, in the reasonable opinion
of an Indemnitee, representation of all Indemnitees by such counsel would be
inappropriate due to the existence of an actual or potential conflict of
interest. No Indemnitee shall be liable for any damages arising from the use by
unauthorized persons of information, data, reports or other materials sent
through electronic, telecommunications or other information transmission systems
that are intercepted by such persons (unless it is finally judicially determined
that such interception was directly a result of the gross negligence or willful
misconduct of such Indemnitee) or for any special, indirect, consequential or
punitive damages in connection with the Facility. Without limiting the
foregoing, and to the extent permitted by applicable Law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to its Chief Financial Officer (Brian Bird) (Telephone: (605) 978-2909; Email:
brian.bird@northwestern.com), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a notice to the Administrative Agent.
(c) The agreements in this Section shall survive repayment of the Loans and all
other amounts payable hereunder.
10.6 Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, all future holders of the Loans and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.
(b) Any Lender may, in the ordinary course of its business, without the consent
of the Borrower, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Revolving Credit
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender’s obligations under this
Agreement
84
CHAR1\1740645v10

--------------------------------------------------------------------------------



to the other parties to this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of any such Loan for all purposes under this Agreement and the other
Loan Documents, and the Borrower and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. In no
event shall any Participant under any such participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Loans or any fees or other amounts payable hereunder, in each case to the
extent subject to such participating interest, or postpone any date fixed for
any payment of principal of, or interest on, the Loans or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participating interest. The Borrower agrees that if amounts outstanding under
this Agreement and the Loans are due or unpaid, or shall have been declared or
shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall, to the maximum extent permitted by applicable law, be
deemed to have the right of setoff in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits and subject to the obligations of Sections 2.15, 2.16
and 2.17 with respect to its participation in the Revolving Credit Commitments
and the Loans outstanding from time to time as if such Participant were a Lender
or Assignee under Section 10.6(c); provided that, in the case of Section 2.16,
such Participant shall have complied with the requirements of said Section; and
provided, further, that (A) such Participant agrees to be subject to the
provisions of Section 2.19 and 2.20 as if it were an Assignee under Section
10.6(c) and(B) no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
85
CHAR1\1740645v10

--------------------------------------------------------------------------------



name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c) Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any Affiliate or Related Fund of a Lender or, with the
consent of the Borrower and the Administrative Agent and, in the case of any
assignment of Revolving Credit Commitments, the written consent of the Issuing
Lender (which shall not be unreasonably withheld or delayed) (provided that no
consent from the applicable parties need be obtained by any Bank of America
Entity in its capacity as Assignor (other than, solely in the case of any
assignment of Revolving Credit Commitments, the consent of the Issuing Lender
(which shall not be unreasonably withheld or delayed)), to an additional bank,
financial institution or other entity (an “Assignee”) all or any part of its
rights and obligations under this Agreement pursuant to an Assignment and
Acceptance, substantially in the form of Exhibit D, executed by such Assignee
and such Assignor (and, where the consent of the Borrower, the Administrative
Agent or the Issuing Lender is required pursuant to the foregoing provisions, by
the Borrower and such other Persons) and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided that, for the
avoidance of doubt, BofA Securities, Inc. may, without the consent of, or notice
to, the Borrower or any other Person, assign its rights and obligations under
this Agreement to any other registered broker-dealer wholly-owned by any Bank of
America Entity to which all or substantially all of Bank of America’s or any of
its subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement; provided
further that with respect to assignments of Revolving Credit Commitments, no
such assignment to an Assignee (other than any Lender or any Affiliate or
Related Fund thereof) shall be in an aggregate principal amount of less than
$5,000,000 (other than in the case of an assignment of all of a Lender’s
interests under this Agreement) and, after giving effect thereto, such Assignor
shall have Revolving Credit Commitments and Revolving Credit Loans aggregating
at least $5,000,000 (if holding any), unless otherwise agreed by the Borrower
and the Administrative Agent. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with Revolving Credit Commitments and/or
Loans as set forth therein, and (y) the Assignor thereunder shall, to the extent
provided in such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of an Assignor’s rights and obligations under this Agreement, such Assignor
shall cease to be a party hereto, except as to Section 2.15, 2.16 and 10.5 in
respect of the period prior to such effective date). Notwithstanding any
provision of this Section, (i) the consent of the Borrower shall not be required
for any assignment that occurs at any time when any Event of Default shall have
occurred and be continuing and (ii) the Borrower shall be deemed to have
consented to any
86
CHAR1\1740645v10

--------------------------------------------------------------------------------



such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof. For purposes of the minimum assignment amounts and minimum hold amounts
set forth in this paragraph, multiple assignments to or by two or more Related
Funds shall be aggregated.
(d) No such assignment shall be made (i) to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).
(e) No such assignment shall be made to a natural Person (or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).
(f) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(g) The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Credit Commitment of, and
principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of the Loans and any
Notes evidencing such Loans recorded therein for all purposes of this Agreement.
Any assignment of any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). The Register shall be
available for inspection by the Borrower or any
87
CHAR1\1740645v10

--------------------------------------------------------------------------------



Lender (with respect to any entry relating to such Lender’s Loans) at any
reasonable time and from time to time upon reasonable prior notice.
(h) Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment by the
applicable Assignor or Assignee to the Administrative Agent of a registration
and processing fee of $3,500 (treating multiple, simultaneous assignments by or
to two or more Related Funds as a single assignment) (except that no such
registration and processing fee shall be payable (y) in connection with an
assignment by or to a Bank of America Entity or (z) in the case of an Assignee
which is already a Lender or is an affiliate or Related Fund of a Lender or a
Person under common management with a Lender), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrower. The
Borrower, at its own expense, promptly upon receipt of a request by the
Administrative Agent, shall execute and deliver to the Administrative Agent (in
exchange for the Revolving Credit Note of the assigning Lender) a new Revolving
Credit Note to the order of such Assignee in an amount equal to the Revolving
Credit Commitment assumed or acquired by it pursuant to such Assignment and
Acceptance and, if the Assignor has retained a Revolving Credit Commitment, upon
request, a new Revolving Credit Note to the order of the Assignor in an amount
equal to the Revolving Credit Commitment retained by it hereunder. Such new Note
or Notes shall be dated the effective date of the relevant assignment and shall
otherwise be in the form of the Note or Notes replaced thereby.
(i) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.
(j) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the
88
CHAR1\1740645v10

--------------------------------------------------------------------------------



foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
state thereof. In addition, notwithstanding anything to the contrary in this
Section 10.6(j), any SPC may (A) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender, or with the prior written consent of the Borrower and
the Administrative Agent (which consent shall not be unreasonably withheld) to
any financial institutions providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans, and
(B) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC; provided that
non-public information with respect to the Borrower may be disclosed only with
the Borrower’s consent which will not be unreasonably withheld. This paragraph
(f) may not be amended without the written consent of any SPC with Loans
outstanding at the time of such proposed amendment.
10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement provides
for payments to be allocated to a particular Lender or to the Lenders under a
particular Facility; and except as expressly provided herein with respect to
Defaulting Lenders, if any Lender (a “Benefitted Lender”) shall at any time
receive any payment of all or part of the Obligations owing to it, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
(b) Upon the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender,
including each Issuing Lender, shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the Stated Maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by
89
CHAR1\1740645v10

--------------------------------------------------------------------------------



such Lender or any branch, agency or Affiliate thereof to or for the credit or
the account of the Borrower. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application; provided, further, that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.22 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email or other electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. The Borrower hereby represents and warrants that it has
the corporate capacity and authority to execute this Agreement through
electronic means and there are no restrictions for doing so in its constitutive
documents.
10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10 Integration. This Agreement, the Fee Letter and the other Loan Documents
represent the entire agreement of the Borrower, the Administrative Agent, the
Joint Lead Arrangers and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by any Joint Lead Arrangers, the Administrative Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.
10.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


90
CHAR1\1740645v10

--------------------------------------------------------------------------------



10.12 Submission To Jurisdiction; Waivers. The Borrower, each Lender and the
Administrative Agent hereby irrevocably and unconditionally:
(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York sitting in the
Borough of Manhattan, and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 10.2 or at such other address of which the other
parties hereto shall have been notified pursuant thereto;
(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
10.13 No Fiduciary Duty. Each Agent, each Lender and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lender Parties”), may
have economic interests that conflict with those of the Borrower, its
stockholders or their respective Affiliates. The Borrower agrees that nothing in
the Loan Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender Party, on the
one hand, and the Borrower, its Affiliates or their respective stockholders, on
the other. The Borrower acknowledges and agrees that (a) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lender Parties, on the one hand, and the Borrower, on the other, and
(b) in connection therewith and with the process leading thereto, (ii) no Lender
Party has assumed an advisory or fiduciary responsibility in favor of the
Borrower, its Affiliates or their respective stockholders, in each case, with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently advising or will advise the
Borrower, its stockholders or their respective Affiliates on other matters)
except the obligations expressly set forth in the Loan Documents and (y) each
Lender Party is acting solely as principal and not as the agent or fiduciary
91
CHAR1\1740645v10

--------------------------------------------------------------------------------



of the Borrower, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions contemplated hereby and the process leading thereto. The Borrower
agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transactions contemplated hereby or the
process leading thereto. The Borrower acknowledges no joint venture is created
hereby or by the other Loan Documents or otherwise exists by virtue of the
transactions contemplated hereby among the Joint Lead Arrangers, the Agents and
the Lenders or among the Borrower and the Lender Parties.
10.14 Confidentiality. The Administrative Agent and each of the Lenders agrees
to keep confidential all non-public information provided or made available to it
by, or on behalf of, the Borrower in connection with this Agreement and the
transactions contemplated hereby; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing any such information (a) to
any Joint Lead Arrangers, the Administrative Agent, any other Lender or any
Affiliate of any thereof, (b) to any Participant or Assignee (each, a
“Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) upon the request or demand of any Governmental Authority or
self-regulatory organization having jurisdiction over it, (e) in response to any
order, audit, request, review or inquiry of any court or other Governmental
Authority or self-regulatory organization or as may otherwise be required
pursuant to any Requirement of Law, (f) in connection with any litigation or
similar proceeding relating to any Obligation, this Agreement, any other Loan
Document, the Indentures, or any transaction contemplated hereby or thereby,
(g) that has been publicly disclosed other than in breach of this Section, (h)
to any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized regulatory authority) that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent in connection with the administration, settlement and
management of this Agreement and the Loan Documents. Notwithstanding anything to
the contrary in the foregoing sentence or any other express or implied
agreement, arrangement or understanding, the parties hereto hereby agree that,
from the commencement of discussions with respect to the financing provided
hereunder, any party hereto (and each of its employees, representatives, or
agents) is permitted to disclose to any and all persons, without limitation of
any kind, the tax structure and tax aspects of the transactions contemplated
hereby, and all materials of any kind (including opinions or other tax analyses)
related to such tax structure and tax aspects.
10.15 [Reserved].
10.16 WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE
BORROWER, THE ADMINISTRATIVE AGENT AND
92
CHAR1\1740645v10

--------------------------------------------------------------------------------



THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
10.17 USA PATRIOT ACT. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
10.18 Electronic Execution of Agreement, Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
assignment and assumptions, amendments or other modifications, Borrowing
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
10.19 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


93
CHAR1\1740645v10

--------------------------------------------------------------------------------



(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
10.20 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Solely to the extent any Lender or Issuing Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Lender that is an Affected Financial
Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any
94
CHAR1\1740645v10

--------------------------------------------------------------------------------



other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
[Remainder of Page Intentionally Blank. Signature pages Follow.]


95
CHAR1\1740645v10


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
NORTHWESTERN CORPORATION,
as Borrower




By:  /s/ Daniel L. Rausch 
             Name: Daniel L. Rausch
             Title: Treasurer




CHAR1\1740645v10

--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent




By:  /s/ Gerund Diamond 
             Name: Gerund Diamond
             Title: Vice President








        



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Lender and Issuing Lender




By:  /s/ Michael J. Haas 
             Name: Michael J. Haas
             Title: Senior Vice President
        



--------------------------------------------------------------------------------



CREDIT SUISSE AG, New York Branch
as a Lender




By:  /s/ Doreen Barr 
             Name: Doreen Barr
             Title: Authorized Signatory




By:  /s/ Brady Bingham 
             Name: Brady Bingham
             Title: Authorized Signatory








        



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:  /s/ Jenna Papaz 
             Name: Jenna Papaz
             Title: Vice President
        




--------------------------------------------------------------------------------





BANK OF MONTREAL, Chicago Branch,
as a Lender




By:  /s/ Darren Thomas 
             Name: Darren Thomas
             Title: Vice President



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender




By:  /s/ Nancy R. Barwig 
             Name: Nancy R. Barwig
             Title: Executive Director


        




--------------------------------------------------------------------------------









KEYBANK BANK NATIONAL ASSOCIATION,
as a Lender




By:  /s/ Kevin D. Smith 
             Name: Kevin D. Smith
             Title: Senior Vice President










--------------------------------------------------------------------------------







MUFG BANK, LTD.,
as a Lender




By:  /s/ Viet-Linh Fujitaki 
             Name: Viet-Linh Fujitaki
             Title: Director




--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
as a Lender




By:  /s/ Frank Lambrinos 
             Name: Frank Lambrinos
             Title: Authorized Signatory






--------------------------------------------------------------------------------







WELLS FARGO BANK NATIONAL ASSOCIATION,
as a Lender




By:  /s/ Gregory R. Gredvig 
             Name: Gregory R. Gredvig
             Title: Director



--------------------------------------------------------------------------------



Canadian Imperial Bank of Commerce, New
York Branch,
as a Lender




By: /s/ Anju Abraham   
             Name: Anju Abraham
             Title: Authorized Signatory
        
CHAR1\1740645v10